--------------------------------------------------------------------------------

Exhibit 10.1



AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of March 21, 2011,
 
as amended and restated as of June 26, 2014,
 
as further amended and restated as of June 30, 2016,
 
as further amended as of July 13, 2018,
 
and as further amended and restated as of September 26, 2018,
 
among
 
BRUNSWICK CORPORATION,
 
The SUBSIDIARY BORROWERS Party Hereto,
 
The LENDERS Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 

--------------------------------------------------------------------------------



$400,000,000



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,


BANK OF AMERICA, N.A.
and
WELLS FARGO BANK, N.A.,
as Syndication Agents,


and


SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION
and
CITIZENS BANK N.A.,
as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 


 
Page
     
ARTICLE I DEFINITIONS
 
1
       
SECTION 1.01
Defined Terms
1
 
SECTION 1.02
Classification of Loans and Borrowings
27
 
SECTION 1.03
Terms Generally
28
 
SECTION 1.04
Accounting Terms; GAAP; Fiscal Year
28
 
SECTION 1.05
Letter of Credit Amounts
29
 
SECTION 1.06
Conversion of Foreign Currencies
29
 
SECTION 1.07
Interest Rates
30
   
ARTICLE II THE CREDITS
30
     
SECTION 2.01
The Commitments.
30
 
SECTION 2.02
Loans and Borrowings.
30
 
SECTION 2.03
Requests for Revolving Borrowings.
31
 
SECTION 2.04
[Reserved].
32
 
SECTION 2.05
[Reserved].
32
 
SECTION 2.06
Letters of Credit.
32
 
SECTION 2.07
Funding of Borrowings.
38
 
SECTION 2.08
Interest Elections.
38
 
SECTION 2.09
Termination and Reduction of the Commitments.
40
 
SECTION 2.10
Repayment of Loans; Evidence of Debt.
40
 
SECTION 2.11
Prepayment of Loans.
41
 
SECTION 2.12
Fees.
42
 
SECTION 2.13
Interest.
43
 
SECTION 2.14
Alternate Rate of Interest
43
 
SECTION 2.15
Increased Costs.
45
 
SECTION 2.16
Break Funding Payments
46
 
SECTION 2.17
Taxes.
47
 
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
50
 
SECTION 2.19
Mitigation Obligations; Replacement of Lenders.
52
 
SECTION 2.20
Returned Payments
53
 
SECTION 2.21
Designation of Subsidiary Borrowers.
53
 
SECTION 2.22
Defaulting Lenders
55
 
SECTION 2.23
Incremental Revolving Commitments
57
 
SECTION 2.24
Extension of Commitment Termination Date
58

   
ARTICLE III REPRESENTATIONS AND WARRANTIES
60
     
SECTION 3.01
Organization; Powers
60
 
SECTION 3.02
Authorization; Enforceability
60
 
SECTION 3.03
Governmental Approvals; No Conflicts
60
 
SECTION 3.04
Financial Condition; No Material Adverse Change.
60
 
SECTION 3.05
Properties.
61
 
SECTION 3.06
Litigation and Environmental Matters.
61
 
SECTION 3.07
Investment Company Act
61
 
SECTION 3.08
Taxes
61



- i -

--------------------------------------------------------------------------------

 
SECTION 3.09
ERISA
61
 
SECTION 3.10
Disclosure
62
 
SECTION 3.11
Use of Credit
62
 
SECTION 3.12
Compliance with Laws and Agreements
62
 
SECTION 3.13
No Default
62
 
SECTION 3.14
[Reserved]
62
 
SECTION 3.15
[Reserved]
62
 
SECTION 3.16
[Reserved]
62
 
SECTION 3.17
[Reserved]
62
 
SECTION 3.18
Insurance
62
 
SECTION 3.19
Employment Matters
62
 
SECTION 3.20
Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions
63
 
SECTION 3.21
EEA Financial Institutions
63
   
ARTICLE IV CONDITIONS
63
     
SECTION 4.01
Effective Date
63
 
SECTION 4.02
Each Credit Event
65

   
ARTICLE V AFFIRMATIVE COVENANTS
65
     
SECTION 5.01
Financial Statements and Other Information
65
 
SECTION 5.02
Notices of Material Events
67
 
SECTION 5.03
Existence; Conduct of Business
67
 
SECTION 5.04
Taxes
67
 
SECTION 5.05
Maintenance of Properties; Insurance
67
 
SECTION 5.06
Books and Records; Inspection Rights
68
 
SECTION 5.07
Compliance with Laws and Obligations.
68
 
SECTION 5.08
Use of Proceeds and Letters of Credit
68
 
SECTION 5.09
Governmental Authorizations
68
   
ARTICLE VI NEGATIVE COVENANTS
69
     
SECTION 6.01
Indebtedness.
69
 
SECTION 6.02
Liens
71
 
SECTION 6.03
Fundamental Changes.
73
 
SECTION 6.04
[Reserved]
73
 
SECTION 6.05
Transactions with Affiliates
74
 
SECTION 6.06
[Reserved]
74
 
SECTION 6.07
Sale and Leaseback Transactions
74
 
SECTION 6.08
[Reserved].
74
 
SECTION 6.09
[Reserved]
75
 
SECTION 6.10
[Reserved]
75
 
SECTION 6.11
Financial Covenants
75
 
SECTION 6.12
Lines of Business
75
   
ARTICLE VII EVENTS OF DEFAULT
75
   
ARTICLE VIII THE ADMINISTRATIVE AGENT
77



- ii -

--------------------------------------------------------------------------------

ARTICLE IX GUARANTEE
81
     
SECTION 9.01
The Guarantee
81
 
SECTION 9.02
Obligations Unconditional
81
 
SECTION 9.03
Reinstatement
82
 
SECTION 9.04
Subrogation
82
 
SECTION 9.05
Remedies
83
 
SECTION 9.06
Instrument for the Payment of Money
83
 
SECTION 9.07
Continuing Guarantee
83
 
SECTION 9.08
Subordination
83

   
ARTICLE X   MISCELLANEOUS
83
     
SECTION 10.01
Notices
83
 
SECTION 10.02
Waivers; Amendments.
84
 
SECTION 10.03
Expenses; Indemnity; Damage Waiver.
86
 
SECTION 10.04
Successors and Assigns.
88
 
SECTION 10.05
Survival
91
 
SECTION 10.06
Counterparts; Integration; Effectiveness
91
 
SECTION 10.07
Severability
91
 
SECTION 10.08
Right of Setoff
92
 
SECTION 10.09
Governing Law; Jurisdiction; Judicial Proceedings; Etc.
92
 
SECTION 10.10
WAIVER OF JURY TRIAL
92
 
SECTION 10.11
Headings
93
 
SECTION 10.12
Confidentiality
93
 
SECTION 10.13
Judgment Currency
94
 
SECTION 10.14
Several Obligations; Nonreliance; Violation of Law
95
 
SECTION 10.15
Conflicts
95
 
SECTION 10.16
USA PATRIOT Act
95
 
SECTION 10.17
Appointment of Company as Agent
95
 
SECTION 10.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
96
 
SECTION 10.19
Existing Credit Agreement
96

     
SCHEDULE 1.01A
-
Commitments
SCHEDULE 2.06(l)
-
Existing Letters of Credit
SCHEDULE 3.06(a)
-
Litigation
SCHEDULE 3.06(b)
-
Environmental Matters
SCHEDULE 6.01
-
Indebtedness
SCHEDULE 6.02
-
Liens
     

EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B
-
Form of Designation Letter
EXHIBIT C
-
Form of Opinion of Counsel to the Loan Parties
EXHIBIT D
-
[Reserved]
EXHIBIT E
-
Form of Termination Letter
EXHIBIT F
-
[Reserved]
EXHIBIT G
-
[Reserved]
EXHIBIT H-1
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-2
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-3
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-4
-
Form of U.S. Tax Compliance Certificate
EXHIBIT I
-
Increased Facility Activation Notice
EXHIBIT J
-
New Lender Supplement



- iii -

--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of March
21, 2011, as amended and restated as of June 26, 2014, as further amended and
restated as of June 30, 2016, as further amended as of July 13, 2018 and as
further amended and restated as of September 26, 2018, among BRUNSWICK
CORPORATION, certain SUBSIDIARIES of Brunswick Corporation that may be
SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO SECURITIES, LLC, as Joint
Lead Arrangers and Joint Bookrunners, BANK OF AMERICA, N.A. and WELLS FARGO
BANK, N.A., as Syndication Agents, and SUNTRUST BANK, U.S. BANK NATIONAL
ASSOCIATION and CITIZENS BANK N.A., as Documentation Agents.
 
WHEREAS, Brunswick Corporation and certain subsidiaries of Brunswick Corporation
as subsidiary account parties and/or subsidiary borrowers entered into the
Credit Agreement, dated as of March 21, 2011 (as amended and restated as of June
26, 2014, as further amended and restated as of June 30, 2016, as further
amended as of July 13, 2018 and as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
with the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.
 
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement; and
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement that remain outstanding or evidence repayment of any
of such obligations and liabilities and that this Agreement amend and restate in
its entirety the Existing Credit Agreement and re-evidence the obligations of
the Borrowers outstanding thereunder;
 
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety in the form of this
Agreement:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“1987 Existing Notes Indenture” means, the Indenture, dated as of March 15,
1987, between the Company and Bank of America, N.A. as successor in interest to
Continental Illinois National Bank and Trust Company of Chicago, as trustee.
 
“2013 Existing Notes Indenture” means the Indenture, dated as of May 13, 2013,
between the Company, the subsidiary guarantors party thereto and U.S. Bank
National Association, as trustee.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Additional Commitment Lender” has the meaning set forth in Section 2.24(d).
 

--------------------------------------------------------------------------------

“Adjusted Eurocurrency Rate” means, with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, a rate per annum determined
for such day in accordance with the following formula:
 
Eurocurrency Rate
1.00 - Eurocurrency Reserve Requirements



 “Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity.
 
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Company, the relevant Loan Party (if
other than the Company) and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Foreign Currency” has the meaning set forth in Section 2.14(a)(iii).
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, notwithstanding the foregoing, the BAC Joint Venture shall for be deemed
an Affiliate of the Company and its Subsidiaries at any time when the Company or
a Subsidiary owns any Equity Interest therein.
 
“Agents” means, individually and collectively, the Administrative Agent, the
Syndication Agents and the Documentation Agents.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate for
such day plus 0.50% and (c) the Adjusted Eurocurrency Rate for a one month
Interest Period on such day, without any adjustment for rounding, (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for
any day shall be based on the rate appearing on the Reuters Screen LIBOR01 or
LIBOR02 Page (or any successor or substitute page of such page), at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the New York Fed Bank Rate or the
Adjusted Eurocurrency Rate shall be effective from and including the effective
date of such change in the Prime Rate, the New York Fed Bank Rate or the
Adjusted Eurocurrency Rate, respectively.  If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
 
“Alternative Currency” shall mean (a) with respect to Revolving Loans, Pounds
Sterling and euro, and (b) with respect to Letters of Credit, Pounds Sterling,
euro or any other freely tradeable and convertible currency other than Dollars
in which the Issuing Lender is willing to issue a Letter of Credit.
 
“Alternative Currency Loans” has the meaning set forth in Section 2.01(a).
 
- 2 -

--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Creditor” has the meaning assigned to such term in Section 10.13(b).
 
“Applicable Facility Fee Rate” means, at any time, the rate per annum determined
pursuant to the Applicable Pricing Grid.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment; provided that each
express reference to “Applicable Percentage” in Section 2.22 when a Defaulting
Lender shall exist shall mean the percentage of the Total Commitment
(disregarding each such Defaulting Lender’s Commitment) represented by such
Lender’s Commitment.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
 
“Applicable Pricing Grid” means the table set forth below:
 
Applicable Pricing Grid
 
Ratings
Leverage Ratio
Applicable Rate for
Eurocurrency Loans
Applicable Rate
for ABR Loans
Applicable Facility
Fee Rate
Level
S&P
Moody’s
I
> BBB+
> Baa1
< 0.75:1.00
1.00%
0.00%
0.125%
II
BBB
Baa2
< 1.50:1.00 but > 0.75:1.00
1.10%
0.10%
0.15%
III
BBB-
Baa3
< 2.25:1.00 but > 1.50:1.00
1.30%
0.30%
0.20%
IV
BB+
Ba1
< 3.00:1.00 but > 2.25:1.00
1.50%
0.50%
0.25%
V
< BB+
< Ba1
> 3.00:1.00
1.90%
0.90%
0.35%



                                For purposes of the Applicable Pricing Grid, (i)
“Ratings” means the highest of the ratings in effect from each of S&P and
Moody’s for senior, unsecured, non-credit-enhanced (other than by guarantees of
Subsidiaries that at the time guarantee the Obligations hereunder (if any))
long-term Indebtedness for borrowed money (including under this Agreement,
whether or not Loans are outstanding at such time) of the Company or, if no
ratings for such senior, unsecured, non-credit enhanced, long-term Indebtedness
of the Company shall be available, the Company’s corporate, issuer or similar
ratings by S&P and Moody’s; (ii) if the Ratings established or deemed to have
been established by Moody’s and S&P shall be changed (other than as a result of
a change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency;
(iii) if the Ratings established or deemed to have been established by Moody’s
and S&P shall fall within different Levels, the Applicable Rate shall be based
on the higher of the two Ratings unless one of the two Ratings is two or more
Levels lower than the other, in which case the Applicable Rate shall be
determined by reference to the Level next below that of the higher of the two
Ratings; (iv) if either Moody’s or S&P shall not have in effect a Rating (other
than by reason of the circumstances referred to in the last sentence of this
definition), the Applicable Rate shall be based on the Rating by the other
rating agency; (v) if neither Moody’s nor S&P shall have in effect a Rating, the
Applicable Rate shall be based on Level V; and (vi) changes in the Applicable
Rate resulting from changes in the Leverage Ratio shall become effective on the
date that is three Business Days after the date on which financial statements
are delivered to the Lenders pursuant to Section 5.01 and shall remain in effect
until the next change to be effected pursuant to this clause (vi); provided if
any financial statements referred to in this clause (vi) are not delivered
within the time periods specified in Section 5.01, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the Leverage Ratio shall be deemed to be greater than 3.00 to 1.00. 
If the Ratings and the Leverage Ratio, each as determined based on the preceding
sentence, shall fall within different Levels, the Applicable Rate shall be based
on the higher of the two Levels.  For purposes of clarity, Level I is the
“highest” Level and Level V is the “lowest” Level.  Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.  If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate credit, the Company and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the Rating most recently in effect prior to such change.


- 3 -

--------------------------------------------------------------------------------

In addition, at all times while an Event of Default shall have occurred and be
continuing then, if the Administrative Agent or the Required Lenders shall so
determine, the highest rate set forth in each column of the Applicable Pricing
Grid shall apply.  Notwithstanding anything herein to the contrary, to the
extent that it is determined during the term of this Agreement that the
Applicable Rate was incorrectly determined to be a lower rate because of
information or statements provided by the Company, then the Company shall pay on
demand to the Administrative Agent any amounts that the Company would have owed
if such Applicable Rate had been initially determined correctly.


“Applicable Rate” means for each Type of Loan, the rate per annum determined
pursuant to the Applicable Pricing Grid.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Arrangers” means JPMCB, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
joint bookrunners with respect to the financing hereunder.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Available Collateral” means (a) Foreign Receivables, assets of Foreign Holdcos
and assets of Loan Parties or any of their respective Subsidiaries that are
located outside the United States or Canada at foreign branches of such Loan
Parties or such Subsidiary and (b) Foreign Equity Interests.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
 
- 4 -

--------------------------------------------------------------------------------

“Available Sale and Leaseback Collateral” means assets of Foreign Holdcos and
assets of Loan Parties or any of their respective Subsidiaries that are located
outside the United States or Canada at foreign branches of such Loan Parties or
such Subsidiary.
 
“BAC Joint Venture” means Brunswick Acceptance Company, LLC, a joint venture
company (a majority of the Equity Interests of which is owned on the Effective
Date by Commercial Distribution Finance or one of its Subsidiaries and the
remainder thereof by the Company and/or any Subsidiary of the Company) or any
successor Person or contractual arrangement pursuant to which Commercial
Distribution Finance or one of its Subsidiaries (or any other direct or indirect
successor to which the Equity Interests currently owned by Commercial
Distribution Finance may be transferred) provides floorplan financing for the
domestic boat and engine dealers of the Company or any of its Subsidiaries.  For
the avoidance of doubt, it is understood and agreed that the BAC LLC Agreement
may be amended or replaced with the result that the joint venture between the
Company and Commercial Distribution Finance or one of its Subsidiaries or other
successors in interest will continue under contractual arrangements
(notwithstanding that the Company may not have any Equity Interest in such joint
venture) and that in such event such contract or contracts shall constitute the
“BAC LLC Agreement” and the arrangements provided for therein shall constitute
the “BAC Joint Venture”.  The BAC Joint Venture existing on the Effective Date
may in addition be replaced in whole or in part by one or more other joint
ventures between the Company or one of its Subsidiaries and a financing party
other than Commercial Distribution Finance or one of its Subsidiaries or
successors in interest so long as the differences between the terms of such
joint venture and those of the BAC LLC Agreement are not materially adverse to
the Lenders.  In such event, then “BAC Joint Venture” shall mean such
replacement joint venture (or shall mean joint ventures collectively if there is
more than one) from and after its inception and the terms “BAC Joint Venture
Obligations” and “BAC LLC Agreement” shall have correlative meanings in respect
of the organizational documents and contractual obligations of any such
replacement joint venture.
 
“BAC Joint Venture Obligations” means any and all agreements, undertakings,
arrangements and other Contractual Obligations of the Company and its
Subsidiaries to make loans or advances, or guarantee the obligations of, or
purchase or otherwise acquire any capital stock, obligations or other securities
of, make any capital contribution to, or otherwise invest in, or otherwise
support the operations of, the BAC Joint Venture.
 
“BAC LLC Agreement” means that certain Limited Liability Company Agreement,
dated as of October 24, 2002, between Brunswick Financial Services Corporation
and CDF Ventures, LLC, as amended through the date hereof.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq, as amended, or any similar federal or state law for the
relief of debtors.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
 
- 5 -

--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).
 
“Borrower” means any of the Company and the Subsidiary Borrowers, as the context
may require, and “Borrowers” means all of the foregoing.
 
“Borrower Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans (or which would have accrued but for the commencement of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), all LC Exposure, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrowers to any Credit Party or any indemnified party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Loan Documents, any Letter of Credit or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Credit Parties).
 
“Borrowing” means all Revolving Loans of the same Type and denominated in the
same currency, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.
 
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$5,000,000, (b) in the case of a Borrowing denominated in Pounds Sterling,
£5,000,000 and (c) in the case of a Borrowing denominated in euro, €5,000,000.
 
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Pounds
Sterling, £1,000,000 and (c) in the case of a Borrowing denominated in euro,
€1,000,000.
 
“Borrowing Request” means a request by any Borrower for a Borrowing of Revolving
Loans in accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the relevant currency in the London interbank
eurocurrency market and (b) when used in connection with a Revolving Loan
denominated in euros, the term “Business Day” shall also exclude any day on
which (x) commercial banks in Brussels, Belgium are authorized or required by
law to remain closed or (y) the TARGET2 payment system is not open for the
settlement of payments in euros.
 
- 6 -

--------------------------------------------------------------------------------

“Calculation Date” means (a) the last Business Day of each calendar month; and
(b) at any time when a Default or Event of Default shall have occurred and be
continuing, any other Business Day which the Administrative Agent may determine
in its sole discretion to be a Calculation Date.
 
“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, by that Person as lessee that, subject to Section 1.04, in
conformity with GAAP, is, or is required to be, classified and accounted for as
a capital lease on a balance sheet of such Person.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Cash Equivalents” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within 24 months from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a short
term rating of A-1 or higher by S&P and P-1 or higher by Moody’s, and other
investments in Indebtedness maturing within 24 months of the date of acquisition
thereof that is rated, or the issuer of which has a long term rating of, A- or
higher by S&P and A3 or higher by Moody’s;
 
(c)            investments in certificates of deposit, banker’s acceptances,
time deposits and eurodollar time deposits maturing within 13 months from the
date of acquisition thereof issued or guaranteed by or placed with, and money
market deposit accounts issued or offered by, any domestic office of any
commercial bank which has consolidated assets as determined in accordance with
GAAP of not less than $10,000,000,000;
 
(d)            fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
 
(e)            money market funds that (i) are rated AA- or higher by S&P and
Aa3 or higher by Moody’s and (ii) have portfolio assets of at least
$1,000,000,000; and
 
(f)             in the case of any Foreign Subsidiary, other short-term
investments that are liquid and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 40% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor (ii)
appointed or approved for election as directors by directors so nominated; (c)
the Company shall cease to own 100% of the outstanding voting Equity Interests
of any Subsidiary Borrower on a fully diluted basis (other than (i) any
directors’ qualifying shares of any Subsidiary Borrower or (ii) any Person that
ceases to be a Subsidiary Borrower in accordance with the terms hereof); or (d)
a Specified Change of Control.
 
- 7 -

--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule,  regulation, treaty,
protocol, practice or concession after the date of this Agreement, (b) any
change in any law, rule, regulation, practice or concession or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or
such Issuing Lender or by such Lender’s or such Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09(b) and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The amount of each Lender’s Commitment as of the
Effective Date is set forth on Schedule 1.01A. The aggregate amount of the
Commitments is $400,000,000 as of the Effective Date.
 
“Commitment Termination Date” means the later of (a) September 26, 2023 and (b)
if the commitments are extended pursuant to Section 2.24, such extended
termination date as determined pursuant to such Section 2.24; provided, however,
that, in each case, if such date is not a Business Day, the Commitment
Termination Date shall be the immediately preceding Business Day.


“Company” means Brunswick Corporation, a Delaware corporation.
 
“Consolidated EBITDA” means, for any Test Period, the sum, for the Company and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) Consolidated Net Income for such
period plus (b) without duplication and to the extent deducted in determining
such Consolidated Net Income for such period, the sum of (i) interest expense
for such period, (ii) income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) all non-cash
charges, (v) any extraordinary losses or charges and (vi) cash restructuring
charges incurred during any fiscal year in an aggregate amount not to exceed the
greater of (x) $15,000,000 and (y) 2.5% of Consolidated EBITDA for such Test
Period, and minus (c) without duplication and to the extent included in
determining such Consolidated Net Income, the sum of (i) interest income derived
from the investment of cash and Cash Equivalents, (ii) any extraordinary income
or gains, (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any non-cash gains for such period minus (d) any cash payments
made during such period in respect of items added back in a prior period in
determining Consolidated EBITDA pursuant to clause (b)(v) above subsequent to
the fiscal quarter in which the relevant non-cash charges were reflected as a
charge in the statement of Consolidated Net Income. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio or the Interest Coverage Ratio, (i) if during such Reference
Period the Company or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
effect thereto on a Pro Forma Basis as if such Material Acquisition occurred on
the first day of such Reference Period and (ii) if during such Reference Period
the Company or any Subsidiary shall have made a Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period (as
determined by the Company in its reasonable good faith business judgment) or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (I) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (II) involves the
payment of consideration by the Company and its Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Company or any of its Subsidiaries in excess of $10,000,000, provided that a
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Company or any of its Subsidiaries of less than
$10,000,000 shall constitute a Material Disposition in the event that such
Disposition or series of Dispositions is of property of a business that has been
treated as a discontinued operation for accounting purposes; provided, further,
that a discontinued operation (other than a discontinued operation that has been
sold) that constitutes a Material Disposition will not be given the pro forma
effect described above for purposes of calculating Consolidated EBITDA pursuant
to any determination of the Interest Coverage Ratio.
 
- 8 -

--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any Test Period, for the Company and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), total interest expense (including the interest component
of any payments in respect of Capital Lease Obligations) in respect of all
outstanding Indebtedness accrued or capitalized during such period, in each
case, to the extent paid in cash during such period (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements entered into
to hedge interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding (i) the upfront fees and any other
amounts paid in connection with refinancing Indebtedness to the extent such
amounts constitute interest expense in accordance with GAAP, (ii) any gain or
loss realized with respect to the termination or settlement of any Swap
Agreement that hedged interest rates on the potential issuance of Indebtedness,
and (iii) fees and expenses associated with the Commitments and Loans under this
Agreement).
 
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) for such period; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any organizational or
governing documents, any law, treaty, rule or regulation or any determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to such Subsidiary.
 
“Consolidated Total Indebtedness” means, as of any date, without duplication,
the aggregate principal amount of (a) all Indebtedness for Borrowed Money of the
Company and its Subsidiaries at such date (determined on a consolidated basis
without duplication in accordance with GAAP minus (b) unrestricted domestic cash
and Cash Equivalents of the Company and its Subsidiaries in excess of
$50,000,000; provided that the aggregate amount deducted pursuant to this clause
(b) shall not exceed $150,000,000.
 
- 9 -

--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and LC Exposure at
such time; provided that, with respect to any component of any such amount in an
Alternative Currency, such amount shall be the Dollar Equivalent thereof.
 
“Credit Party” means any of the Agents, the Lenders and the Issuing Lenders, as
well as any other holder of an Obligation.
 
“Customer Finance Program Obligations” means inventory repurchase and customer
finance program recourse obligations, including any obligation of the Company or
any Subsidiary to repurchase products of the Company and its Subsidiaries or to
purchase or repurchase receivables created in connection with the sale of
products or related services of the Company and its Subsidiaries under any
customer finance program, in each case incurred in the ordinary course of
business and as described in the Company’s annual audited financial statements.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified any Borrower, the Administrative Agent, the
Issuing Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after a request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided that any such
Lender shall cease to be a Defaulting Lender after the provision of the
confirmation referenced above, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (iii) become the subject of a Bail-In Action, provided that for
purposes of this clause (e), a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender  or any Person controlling such Lender, or of the exercise of
control over such Lender or any Person controlling such Lender, by any
Governmental Authority or instrumentality thereof.
 
“Departing Lender” has the meaning set forth in Section 2.19(b).
 
- 10 -

--------------------------------------------------------------------------------

“Designation Letter” means the Designation Letter entered into by the Company
and a wholly-owned Subsidiary of the Company pursuant to Section 2.21(b)(i)
pursuant to which such Subsidiary shall (subject to the terms and conditions of
Section 2.21) be designated as a Subsidiary Borrower, substantially in the form
of Exhibit B or any other form approved by the Administrative Agent.
 
“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Company or any
of its Subsidiaries (including any Equity Interests owned by the Company or any
of its Subsidiaries).  “Dispose” has the meaning correlative thereto.
 
“Documentation Agents” means, individually and collectively, Suntrust Bank, U.S.
Bank National Association and Citizens Bank N.A., in their capacity as
Documentation Agents.
 
“Dollar Equivalent” means, on any date of determination, with respect to any
Borrowing or Letter of Credit denominated in an Alternative Currency, the
equivalent in Dollars of such amount as determined by the Administrative Agent
on the basis of the Exchange Rate then applicable to such Borrowing or Letter of
Credit pursuant to Section 1.06(c).
 
“Dollar Loans” has the meaning set forth in Section 2.01(a).
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is not (a) a “controlled foreign
corporation” for purposes of the Code or a Subsidiary of any such controlled
foreign corporation or (b) a Foreign Holdco.
 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” has the meaning specified in Section 4.01.
 
“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, or to the management, release or threatened release of any
Hazardous Material.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment,
disposal, or arrangement for disposal of any Hazardous Materials, (c) exposure
to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the indoor or outdoor environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
 
- 11 -

--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(a)(14) of ERISA, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in Section 4043(a) of ERISA
is waived); (b) the existence with respect to any Plan that is an “employee
pension benefit plan” (as defined in Section 3(2) of ERISA) of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975(c)
of the Code; (c) any failure by any Plan to satisfy the “minimum funding
standard” applicable to such Plan (as such term is defined in Section 412 or 430
of the Code or Section 302 of ERISA), whether or not waived; (d) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan, the
failure to make by its due date an installment required under Section 430(j) of
the Code with respect to any Plan or the failure of any Loan Party or ERISA
Affiliate to make by its due date any contribution required under Sections 302,
303, 304 or 305 of ERISA or Sections 430, 431, 432 or 436 of the Code to any
Multiemployer Plan; (e) the incurrence by any Loan Party or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan (other than PBGC premiums due but not delinquent under Section 4007 of
ERISA) including, without limitation, the imposition of any Lien in favor of the
PBGC or any Plan; (f) the receipt by any Loan Party or any ERISA Affiliate from
the PBGC or a Plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan (under Section 4062 or 4063 of ERISA) or Multiemployer Plan (under
Section 4203 or 4205 of ERISA); and (h) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“EURIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.
 
“euro” means the single currency of Participating Member States of the European
Union.
 
- 12 -

--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
 
“Eurocurrency Rate” means:
 
(a)            with respect to any Eurocurrency Loan (other than a Eurocurrency
Borrowing denominated in euro) for any Interest Period, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for the applicable
currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBO Screen Rate”); and
 
(b)           with respect to any Eurocurrency Loan denominated in euros, the
interbank offered rate administered by the Banking Federation of the European
Union (or any other Person which takes over the administration of such rate) for
euros for a period equal in length to such Interest Period as displayed on page
EURIBOR01 of the Reuters screen (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case, the “EURIBOR Screen Rate”);
 
in each case as of the Specified Time on the Quotation Day for such Interest
Period; provided that if the applicable Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if the applicable Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
relevant currency, then the Eurocurrency Rate shall be the Interpolated Rate at
such time (provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement).   ICE BENCHMARK
ADMINISTRATION LIMITED MAKES NO WARRANTY, EXPRESS OR IMPLIED, EITHER AS TO THE
RESULTS TO BE OBTAINED FROM THE USE OF ICE LIBOR AND/OR THE FIGURE AT WHICH ICE
LIBOR STANDS AT ANY PARTICULAR TIME ON ANY PARTICULAR DAY OR OTHERWISE.  ICE
BENCHMARK ADMINISTRATION LIMITED MAKES NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE IN RESPECT OF ANY USE OF ICE
LIBOR.


“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other United States Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
 
“Event of Default” has the meaning set forth in Article VII .
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
- 13 -

--------------------------------------------------------------------------------

“Exchange Rate” means on any day, with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m., London time, on such date on the Reuters World
Currency Page for such currency.  In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent, or, in the event no such service
is selected, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., Local Time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document:
 
(a)           income or franchise Taxes imposed on (or measured by) such
recipient’s net income by the United States of America (or any political
subdivision or state thereof) (each a “U.S. Taxing Authority”), or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender or any Issuing Lender,
in which its applicable lending office is located, or which are Other Connection
Taxes;
 
(b)           any branch profits Taxes imposed by any U.S. Taxing Authority or
any other jurisdiction described in clause (a) above;
 
(c)           in the case of any Lender, any U.S. federal withholding Tax that
is imposed on payments to such Lender to the extent such Tax (i) is in effect
and would apply as of the date such Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)) becomes a party to this Agreement
or (ii) relates to such payments that would be made to any new applicable
lending office designated by such Lender and is in effect and would apply as of
the time of such designation, except in the case of (i) and (ii), (x) to the
extent that such Non-U.S. Lender’s assignor (if any) was entitled, at the time
of assignment (or designation of lending office) to receive additional amounts
from the Loan Parties pursuant to Section 2.17, or (y) to the extent that such
withholding Tax shall have resulted from the making of any payment by any Loan
Party to a location other than the office designated by the Administrative Agent
or the relevant Lender for the receipt of payments of the applicable type from
such Loan Party;
 
(d)           any United States federal withholding Tax that is attributable to
such Lender’s failure to comply with Section 2.17(f); and
 
(e)           any United States federal withholding Tax imposed pursuant to
FATCA.
 
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
 
“Existing Letters of Credit” has the meaning set forth in Section 2.06(l).
 
“Existing Notes” means the Company’s outstanding notes and debentures issued
under the Existing Notes Indentures.
 
- 14 -

--------------------------------------------------------------------------------

“Existing Notes Indentures” means, collectively, (i) the 1987 Existing Notes
Indenture and (ii) the 2013 Existing Notes Indenture.
 
“Existing 2021 Notes” means the Company’s 4.625% Senior Notes due 2021.
 
“Existing Termination Date” has the meaning set forth in Section 2.24(a).
 
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements entered into pursuant thereto (together with any legislation,
regulations and other official guidance pursuant to, or in respect of, such
intergovernmental agreements) and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the rate calculated by the New York Fed based on such day’s federal
funds transactions by depository institutions (as determined in such manner as
the New York Fed shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed as the federal
funds effective rate.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
“Floorplan Borrowing Base” means, as of any date of determination, an amount
equal to 90% of the net book value of Floorplan Borrowing Base Assets as of such
date.
 
“Floorplan Borrowing Base Assets” means secured floorplan loans and similar
financing arrangements made by the Company or any Subsidiary to boat and engine
dealers.
 
“Floorplan Receivables Permitted Indebtedness” means Indebtedness incurred to
finance the extension by the Company and its Subsidiaries of financing to boat
and engine dealers in an aggregate principal amount not to exceed the Floorplan
Borrowing Base; provided that not later than the third Business Day prior to the
initial incurrence of Indebtedness under any debt facility that will be
Floorplan Receivables Permitted Indebtedness, the Company shall have provided
the Administrative Agent with written notice of its intention to incur
Indebtedness under such facility and with a statement showing a computation of
the Floorplan Borrowing Base anticipated to be in effect in connection with such
Indebtedness as of the date of such initial incurrence.
 
“Floorplan Receivables Permitted Liens” means Liens to secure Floorplan
Receivables Permitted Indebtedness on notes, loans, promissory notes and other
evidences of Indebtedness and related Guarantees and collateral arrangements,
and the proceeds thereof, arising from floorplan financing and similar
arrangements to boat and engine dealers to promote the sale of inventory.
 
“Fond du Lac Existing Indebtedness” means the Financing Agreement entered into
on the 23rd day of December, 2009, by and among the City of Fond du Lac,
Wisconsin and Fond du Lac County, Wisconsin and the Fond du Lac County Economic
Development Corporation and the Company.
 
- 15 -

--------------------------------------------------------------------------------

“Fond du Lac Facility” means the manufacturing plants and facilities,
distribution and warehouse facilities and executive offices of the Mercury
Marine division located in or adjacent to Fond du Lac, Wisconsin, including all
fixtures thereon and equipment and manufacturing-related tangible assets located
therein from time to time, but excluding inventory, raw materials and all
production components thereof.
 
“Fond du Lac Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Fond du Lac Facility.
 
“Foreign Equity Interest” means any Equity Interest in any Person that is not
organized under the laws of any jurisdiction within the United States of
America.
 
“Foreign Holdco” means each of Brunswick International Ltd., Marine Power
International Limited, Marine Power New Zealand Limited, Life Fitness
International Sales Inc., Marine Power International Pty. Ltd., Brunswick Marine
in EMEA, Inc. and each other Subsidiary substantially all of the assets of which
are Foreign Equity Interests and/or foreign branches.
 
“Foreign Receivables” means (a) each account receivable owned by any Foreign
Subsidiary or any Foreign Holdco and (b) each account receivable owned by a Loan
Party or any Subsidiary that is owed by a Person that is not organized under any
applicable law of the United States, any state of the United States or the
District of Columbia, Canada, or any province of Canada.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state,
provisional, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include (i)
endorsements for collection or deposit in the ordinary course of business, (ii)
Customer Finance Program Obligations or (iii) the BAC Joint Venture Obligations.
 
 “Guaranteed Obligations” has the meaning set forth in Section 9.01.
 
 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates or fractions, asbestos or asbestos containing
materials, polychlorinated biphenyls, urea-formaldehyde insulation, molds, radon
gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
 
- 16 -

--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.
 
“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit I.
 
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.
 
“Indebtedness” means, without duplication, with respect to any Person (including
the Company and its Subsidiaries), (a) all obligations of such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments
or with respect to deposits or advances of any kind, (b) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than accounts payable arising in the ordinary course of business which, to the
knowledge of a Financial Officer, are being disputed in good faith) and other
accrued expenses and deferred compensation incurred in the ordinary course of
business, (c) all Capital Lease Obligations of such Person, (d) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (e)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned or acquired by such Person,
whether or not the Indebtedness secured thereby has been assumed (and in each
case valued at the lesser of the amount of such Indebtedness and the fair market
value of the assets subject to such Lien), (g) all Guarantees by such Person of
Indebtedness of others, (h) all obligations, contingent or otherwise, of such
Person as an account party in respect of letters of credit, letters of guaranty
that support or secure Indebtedness, surety bonds or similar arrangements, (i)
for purposes of Section 7(f) only, all obligations of such Person in respect of
Swap Agreements and (j) any other Off-Balance Sheet Liability.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  The term
Indebtedness shall not include Customer Finance Program Obligations.
 
“Indebtedness for Borrowed Money” means, on any date, the amount of debt of the
Company and its Subsidiaries set forth on, or that would be required to be set
forth on, the consolidated balance sheet of the Company as of such date in
accordance with GAAP.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.
 
“Indemnitee” has the meaning set forth in Section 10.03(b).
 
“Initial Issuing Lenders” means, collectively, JPMCB, Bank of America, N.A. and
Wells Fargo Bank, N.A.
 
“Information” has the meaning set forth in Section 10.12.
 
- 17 -

--------------------------------------------------------------------------------

“Insolvency Laws” means the Bankruptcy Code and any other applicable state,
provincial, territorial or federal bankruptcy laws, each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it and including any rules and regulations pursuant thereto.
 
“Intellectual Property” has the meaning set forth in Section 3.05(b).
 
“Interest Coverage Ratio” means, the ratio, determined as of the end of any Test
Period, of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Interest Expense for such Test Period.
 
“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing of Revolving Loans in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period for a Eurocurrency Loan
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at three-month intervals after the first day of such
Interest Period and (c) with respect to any Loan, the Commitment Termination
Date.
 
“Interest Period” means for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or, with
the consent of each Lender, twelve) months thereafter, as specified in the
applicable Borrowing Request or Interest Election Request; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Loan initially shall be the date on which such Loan is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing consisting of Loans that
have been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.
 
“Interpolated Rate” means at any time and with respect to any currency, the rate
per annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the applicable Screen Rate (for the shortest period for which the applicable
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for the
relevant currency determined by the Administrative Agent from such service as
the Administrative Agent may select.
 
- 18 -

--------------------------------------------------------------------------------

 “Issuing Lender” means each Initial Issuing Lender and each other Lender
designated by the Company as an “Issuing Lender” hereunder that has agreed to
such designation (and is reasonably acceptable to the Administrative Agent),
each in its capacity as an issuer of one or more Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.06(j), in each case
so long as such Person shall remain an Issuing Lender hereunder.  Any Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.
 
 “JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).
 
“LC Collateral Account” has the meaning set forth in Section 2.06(k).
 
“LC Commitment” means $100,000,000.
 
“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time; provided that, with respect to any component of any such
amount in an Alternative Currency, such amount shall be the Dollar Equivalent
thereof.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.  For purposes of computing the
undrawn amount under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.05.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (1998), International Chamber
of Commerce Publication No. 590, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
 
“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.
 
“Lenders” means (a) on the Effective Date, the Persons listed on Schedule 1.01A
hereto and (b) thereafter, any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.
 
“Letter of Credit” means any letter of credit issued or continued pursuant to
this Agreement.
 
“Leverage Ratio” means, as of the last day of any Test Period, the ratio of (a)
Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA for
such period.
 
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.
 
- 19 -

--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letters of Credit and any Designation
Letters.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.
 
“Loan Guaranty” means a guarantee of the Guaranteed Obligations provided
pursuant to Article IX .
 
“Loan Parties” means, individually and collectively, the Company, the other
Borrowers and their respective successors and assigns.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Local Time” means (a) with respect to a Loan or Letter of Credit denominated in
Dollars, New York City time and (b) with respect to a Loan or Letter of Credit
denominated in euros or Pounds Sterling, London time and (c) with respect to a
Letter of Credit denominated in any other Alternative Currency, the local time
in the principal financial center where such Alternative Currency is cleared and
settled, as reasonably determined by the Administrative Agent.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, condition, financial or otherwise, or results of operations of the
Company and its Subsidiaries taken as a whole, (b) the ability of any Loan Party
to perform any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party, or (c) the rights of or benefits available to
the Administrative Agent, the Lenders or any Issuing Lender under this Agreement
or any of the other Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to its rating
agency business.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA as to which any Loan Party or any ERISA Affiliate (i) makes or is
obligated to make contributions, (ii) during the preceding five plan years, has
made or been obligated to make contributions or (iii) has any actual or
contingent liability.
 
- 20 -

--------------------------------------------------------------------------------

“New Lender” has the meaning set forth in Section 2.23(b).
 
“New Lender Supplement” has the meaning set forth in Section 2.23(b).
 
“New York Fed” means the Federal Reserve Bank of New York.
 
“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
 
“Non-Consenting Lender” has the meaning set forth in Section 10.02(d).
 
“Non-Extending Lender” has the meaning set forth in Section 2.24(b).
 
“Non-Material Subsidiary” means, at any date, any Subsidiary of the Company
(other than a Subsidiary Borrower) that, together with its consolidated
Subsidiaries, provides less than 5% of the consolidated revenues of, or holds
less than 5% of the consolidated assets of, the Company and its Subsidiaries on
a consolidated basis determined in accordance with GAAP; provided that, the
aggregate revenues or assets of all Non-Material Subsidiaries, determined in
accordance with GAAP, may not exceed 10% of consolidated revenues or
consolidated assets, respectively, of the Company and its consolidated
Subsidiaries, collectively, at any time (and the Company will designate in
writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Non-Material Subsidiaries” in order to comply with
the foregoing limitation).
 
“Non-U.S. Lender” means any Lender or Issuing Lender that is not a “United
States person” as defined in Section 7701(a)(30) of the Code.
 
“Notice Deadline” has the meaning set forth in Section 2.24(b).
 
“Obligations” means the Borrower Obligations and the Guaranteed Obligations.
 
“Off-Balance Sheet Liability” of a Person means any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by
such Person.
 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
 
- 21 -

--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise, property, intangible, recording, filing or similar
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery, performance or enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, but excluding Excluded Taxes.
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).
 
“Participant” has the meaning set forth in Section 10.04(c).
 
“Participant Register” has the meaning set forth in Section 10.04(c).
 
“Patriot Act” has the meaning set forth in Section 10.16.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes, assessments or governmental
charges or levies on property that are not yet due and payable or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
servicemen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
 
(c)           pledges and deposits (including letters of credit (and deposits
securing letters of credit), surety bonds and other escrowed or trust holdings)
made in the ordinary course of business in compliance with workers’ compensation
laws, unemployment, general liability and other insurance, old age pensions and
other social security or retirement benefits, or similar laws or regulations;
 
(d)           Liens incurred over cash deposits and other investments to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;
 
(e)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII ;
 
(f)            easements, zoning or other land use restrictions (including
restrictive covenants or deed restrictions in connection with environmental
cleanup obligations), rights-of-way and similar encumbrances or charges on real
property imposed by law or arising in the ordinary course of business that do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any Subsidiary; and
 
- 22 -

--------------------------------------------------------------------------------

(g)           bankers’ liens and rights of setoff arising by operation of law
and contractual rights of setoff or any contractual Liens or netting rights, in
each case, in favor of the relevant depository institutions in connection with
any cash management services provided to the Company or any of its Subsidiaries
in the ordinary course of business;
 
provided that the term “Permitted Encumbrance” shall not include any Lien
securing Indebtedness.
 
“Permitted Floorplan Vehicle Transaction” means any of one or more financing
facilities, as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time, the obligations of which are
non-recourse (except for Permitted Floorplan Vehicle Transaction Undertakings)
to the Company or any Subsidiary (other than any Permitted Floorplan Vehicle
Transaction Subsidiary), pursuant to which the Company or any Subsidiary sells
Floorplan Borrowing Base Assets and related assets or interests therein to
either (a) a Person that is not a Subsidiary or (b) a Permitted Floorplan
Vehicle Transaction Subsidiary that in turn sells its assets to a Person that is
not a Subsidiary.
 
“Permitted Floorplan Vehicle Transaction Subsidiary” means any Subsidiary formed
solely for the purpose of engaging, and that engages only, in one or more
Permitted Floorplan Vehicle Transactions.
 
“Permitted Floorplan Vehicle Transaction Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary that it has determined in good faith to be customary in financings
similar to a Permitted Floorplan Vehicle Transaction, including, without
limitation, those relating to the servicing of the assets of a Permitted
Floorplan Vehicle Transaction Subsidiary.
 
“Permitted Foreign Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the property or assets of Foreign Subsidiaries and
Foreign Holdcos outside the United States of America.
 
“Permitted Foreign Securitization” means any of one or more receivables
financing facilities, as amended, supplemented, modified, extended, renewed,
restated, refunded, replaced or refinanced from time to time, the obligations of
which are non-recourse (except for Permitted Foreign Securitization Standard
Undertakings) to the Company or any Subsidiary (other than any Permitted Foreign
Securitization Subsidiary), pursuant to which the Company or any Subsidiary
sells accounts, payment intangibles and related assets or interests therein in
each case in respect of Foreign Receivables to either (a) a Person that is not a
Subsidiary or (b) a Permitted Foreign Securitization Subsidiary that in turn
sells its accounts, payment intangibles and related assets to a Person that is
not a Subsidiary.
 
“Permitted Foreign Securitization Repurchase Obligation” means any obligation of
the Company or any Subsidiary that is a seller of assets in a Permitted Foreign
Securitization to repurchase the assets it sold thereunder as a result of a
breach of a representation, warranty or covenant or otherwise, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, offset or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.
 
- 23 -

--------------------------------------------------------------------------------

“Permitted Foreign Securitization Standard Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary that it has determined in good faith to be customary in financings
similar to a Permitted Foreign Securitization, including, without limitation,
those relating to the servicing of the assets of a Permitted Foreign
Securitization Subsidiary, it being understood that any Permitted Foreign
Securitization Repurchase Obligation shall be deemed to be a Permitted Foreign
Securitization Standard Undertaking.
 
“Permitted Foreign Securitization Subsidiary” means any Subsidiary formed solely
for the purpose of engaging, and that engages only, in one or more Permitted
Foreign Securitizations.
 
“Permitted Other Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Available Sale and Leaseback Collateral.
 
“Permitted Refinancing Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Available Sale and Leaseback Collateral,
provided that all the proceeds of such transactions are applied immediately to
redeem (or make subject to cash collateral or escrow arrangements satisfactory
to the Administrative Agent pending the redemption of) the Existing 2021 Notes
and pay any premiums and any fees and expenses incurred in connection with such
redemption.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA),
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA, except
for any Multiemployer Plan.
 
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
 
“Pounds Sterling” means the lawful money of the United Kingdom.
 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.
 
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of the Test Period.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
- 24 -

--------------------------------------------------------------------------------

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
 
“Quotation Day” means with respect to any Loan or Borrowing determined by
reference to the Adjusted Eurocurrency Rate for any Interest Period, (i) in the
case of Loans denominated in Dollars, two Business Days prior to the
commencement of such Interest Period, (ii) in the case of Loans denominated in
euro, two Business Days prior to the commencement of such Interest Period and
(iii) in the case of Loans denominated in Sterling, the first day of such
Interest Period.
 
“Rating” has the meaning set forth in the definition of Applicable Pricing Grid.
 
“Register” has the meaning set forth in Section 10.04(b)(iv).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Relevant Jurisdiction” has the meaning set forth in Section 2.21(b)(ii).
 
“Request Date” has the meaning set forth in Section 2.24(a).
 
“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the Total Commitment at such time; provided that, for purposes
of declaring the Loans to be due and payable pursuant to Article VII , and for
all purposes after the Loans become due and payable pursuant to Article VII or
the Commitments expire or terminate, “Required Lenders” means, Lenders having
Credit Exposures representing more than 50% of the Total Credit Exposure at such
time.
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.
 
“S&P” means S&P Global Ratings, a segment of S&P Global Inc., or any successor
to its rating agency business.
 
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions.  As of the Effective Date, the
Sanctioned Countries are Crimea, Cuba, Iran, North Korea and Syria.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).
 
- 25 -

--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
 
“Screen Rate” means the EURIBOR Screen Rate and the LIBO Screen Rate,
collectively and individually, as the context may require.
 
“SEC” means the United States Securities and Exchange Commission, together with
any successor agency responsible for the administration and enforcement of the
Securities Act of 1933, as amended from time to time, and the Exchange Act.
 
“Specified Change of Control” means a “Change of Control” (or other defined term
having a similar purpose) as defined in the Existing Notes or in any document
governing any refinancing thereof.
 
“Specified Time” means (i) in the case of Dollar Loans, 11:00 a.m. New York City
time, (ii) in the case of Alternative Currency Loans, 11:00 a.m. London time.
 
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.  Unless otherwise specified, “Subsidiary” means
a Subsidiary of the Company.
 
“Subsidiary Borrower” means (a) each wholly-owned Subsidiary of the Company that
is listed under the caption “Subsidiary Borrowers” on the signature pages hereof
and (b) each other wholly-owned Subsidiary of the Company that shall become a
Subsidiary Borrower pursuant to Section 2.21, in each case so long as such
Subsidiary shall remain a Subsidiary Borrower hereunder.
 
“Successor Company” has the meaning set forth in Section 6.03(a).
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
 
“Syndication Agents” means, individually and collectively, Bank of America, N.A.
and Wells Fargo Bank, N.A., in their capacity as Syndication Agents.
 
- 26 -

--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euros.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions or withholdings, assessments, fees or other charges imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
 
“Termination Letter” has the meaning set forth in Section 2.21(c).
 
“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or were required to be) delivered pursuant to Section 5.01(a)
or (b), as applicable.
 
“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Company and the Subsidiaries.
 
“Total Commitment” means, at any time, the aggregate amount of the Commitments
as in effect at such time.
 
“Total Credit Exposure” means, at any time, the aggregate amount of the Credit
Exposure of all Lenders at such time.
 
“Transactions” means the execution, delivery and performance by the Company and
each Subsidiary Borrower of this Agreement and the other Loan Documents to which
it is a party, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
 
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.17(f)(ii)(C).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).  Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
 
- 27 -

--------------------------------------------------------------------------------

SECTION 1.03      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  References to the “date of this Agreement”, the “date hereof”
and similar locutions shall mean September 26, 2018.
 
SECTION 1.04     Accounting Terms; GAAP; Fiscal Year.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof; provided, further,
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or any change in the application of GAAP
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the parties shall
act in good faith to agree on such amendment (at the Company’s expense but
without the payment of any consent or similar fee) and such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VI , the Company will not change its fiscal year from a fiscal year
consisting of four fiscal quarters ending on December 31, each fiscal quarter of
which is comprised of three fiscal months consisting of a first fiscal month of
four calendar weeks, a second fiscal month of four calendar weeks and a third
fiscal month of five calendar weeks.
 
Notwithstanding anything to the contrary contained in the immediately preceding
paragraph or the definition of “Capital Lease,” and notwithstanding any
accounting change, only those leases that would have constituted “Capital
Leases” under GAAP as in effect on December 31, 2015 (assuming for purposes
hereof that they were in existence on such date) shall be considered Capital
Leases and all calculations and deliverables under this Agreement or any other
Loan Document shall be made or delivered, as applicable, in accordance therewith
(provided that together with all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of any accounting change after December 31, 2015, in the treatment of
leases that has been applied in the preparation of the Company’s financial
statements, the Company shall deliver a schedule showing the adjustments
necessary to reconcile such financial statements with the treatment of leases
under GAAP as in effect immediately prior to such accounting change).
 
- 28 -

--------------------------------------------------------------------------------

SECTION 1.05      Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such times.
 
SECTION 1.06      Conversion of Foreign Currencies.
 
(a)           If more than one currency or currency unit are at the same time
recognized by the central bank of any country as the lawful currency of that
country, then (i) any reference in the Loan Documents to, and any obligations
arising under the Loan Documents in, the currency of that country shall be
translated into or paid in the currency or currency unit of that country
designated by the Administrative Agent and (ii) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognized by the central bank for conversion of that currency or currency unit
into the other, rounded up or down (to the next 1/16 of 1%) by the
Administrative Agent as it deems appropriate.
 
(b)           If a change in any currency of a country occurs, this Agreement
shall be amended (and each party hereto agrees to enter into any supplemental
agreement necessary to effect any such amendment) to the extent that the
Administrative Agent determines such amendment to be necessary to reflect the
change in currency and to put the Lenders and the Borrowers in the same
position, so far as possible, that they would have been in if no change in
currency had occurred.
 
(c)           The Administrative Agent shall determine the Dollar Equivalent of
any Borrowing denominated in an Alternative Currency as of the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate for such currency in relation to Dollars in effect on the date
that is two Business Days prior to the date on which the applicable Interest
Period shall commence, and each such amount shall, except as provided in clause
(d) of this Section, be the Dollar Equivalent of such Borrowing until the next
required calculation thereof pursuant to this sentence. The Administrative Agent
shall determine the Dollar Equivalent of any Letter of Credit denominated in an
Alternative Currency as of the date such Letter of Credit is issued, amended to
increase its face amount, extended or renewed and as of the last Business Day of
each subsequent calendar month, in each case using the Exchange Rate for such
currency in relation to Dollars in effect on the date that is two Business Days
prior to the date on which such Letter of Credit is issued, amended to increase
its face amount, extended or renewed or as of the last Business Day of such
subsequent calendar month, as the case may be, and each such amount shall,
except as provided in clause (d) of this Section, be the Dollar Equivalent of
such Letter of Credit until the next required calculation thereof pursuant to
this sentence.  The Administrative Agent shall promptly notify the Borrower of
each determination of the Dollar Equivalent of any Borrowing or Letter of
Credit.
 
(d)           Notwithstanding the foregoing, for purposes of any determination
under Article V , Article VI (other than Section 6.11) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at currency exchange rates in effect on the date of such
determination.  For purposes of Section 6.11, amounts in currencies other than
Dollars shall be translated into Dollars at the currency exchange rates used in
preparing the Company’s annual and quarterly financial statements.
 
- 29 -

--------------------------------------------------------------------------------

SECTION 1.07     Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto, or replacement rate therefor.


ARTICLE II
 
THE CREDITS
 
SECTION 2.01     The Commitments.
 
(a)          Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans denominated in Dollars (“Dollar Loans”) and
Revolving Loans denominated in any Alternative Currency (“Alternative Currency
Loans”) to the Company and the Subsidiary Borrowers from time to time during the
Availability Period if after giving effect thereto:
 
(i)           such Lender’s Credit Exposure would not exceed such Lender’s
Commitment; and
 
(ii)          the Total Credit Exposure would not exceed the Total Commitment.
 
(b)           Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02     Loans and Borrowings.
 
(a)           Obligations of Lenders.  Each Revolving Loan to the Company or any
Subsidiary Borrower shall be made as part of a Borrowing comprised of Loans of
the same Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided 
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)           Type of Loans.  Subject to Section 2.14 each Revolving Borrowing
by the Company or any Subsidiary Borrower of (i) Dollar Loans shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith and (ii) Alternative Currency Loans shall be comprised
entirely of Eurocurrency Loans as the Borrower may request in accordance
herewith.
 
Each Lender at its option may make any Eurocurrency Loan by causing any U.S. or
non-U.S. branch or any Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
- 30 -

--------------------------------------------------------------------------------

(c)           Minimum Amounts; Limitation on Number of Borrowings.  Each
Revolving Eurocurrency Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum.  Each Revolving ABR Borrowing shall be in an aggregate amount equal to
$500,000 or a larger multiple of $500,000; provided that an ABR Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the Total
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(f).  Borrowings of more than one
Type may be outstanding at the same time; provided  that there shall not at any
time be more than a total of ten Revolving Eurocurrency Borrowings outstanding.
 
(d)           Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, neither the Company nor any other Borrower shall be
entitled to request (or to elect to convert to or continue as a Revolving
Eurocurrency Borrowing) any Borrowing if the Interest Period requested therefor
would end after the Commitment Termination Date.
 
SECTION 2.03     Requests for Revolving Borrowings.
 
(a)           Borrowing Requests.  To request a Revolving Borrowing, the Company
(on behalf of itself or the relevant Borrower) or the relevant Borrower shall
notify the Administrative Agent of such request by telephone:
 
(i)           in the case of a Eurocurrency Borrowing by the Company or any
Subsidiary Borrower, not later than 11:00 a.m., Local Time, three Business Days
before the date of the proposed Borrowing; or
 
(ii)          in the case of an ABR Borrowing by the Company or any Subsidiary
Borrower, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing.
 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request in a form approved by the Administrative Agent and
signed by the Company (on behalf of itself or the relevant Borrower) or the
relevant Borrower.
 
(b)          Content of Borrowing Requests.  Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Sections 2.01 and 2.02:
 
(i)           the name of the relevant Borrower;
 
(ii)          the aggregate amount of the requested Borrowing;
 
(iii)         the currency of the requested Borrowing (which shall be Dollars,
euro or Pounds Sterling);
 
(iv)         the date of such Borrowing (which shall be a Business Day);
 
(v)          in the case of a Borrowing to be denominated in Dollars, whether
such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
 
(vi)         in the case of a Revolving Eurocurrency Borrowing, the initial
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” and permitted under Section 2.02(d); and
 
- 31 -

--------------------------------------------------------------------------------

(vii)        the location and number of the relevant Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.
 
(c)          Notice by Administrative Agent; Determination of Lender Ratable
Shares. Promptly following receipt of a Borrowing Request for a Borrowing by the
Company or a Subsidiary Borrower in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
(d)          Failure to Elect.  With respect to any Borrowing Request by the
Company or any Subsidiary Borrower:
 
(i)           in respect of a Revolving Borrowing denominated in Dollars, if no
election as to the Type of such Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing; and
 
(ii)          if no Interest Period is specified with respect to any requested
Revolving Eurocurrency Borrowing,  the applicable Borrower shall be deemed to
have requested an ABR Borrowing.
 
SECTION 2.04     [Reserved].
 
SECTION 2.05     [Reserved].
 
SECTION 2.06     Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for herein, from time to time during the
Availability Period, a Borrower may request any Issuing Lender to issue Letters
of Credit denominated in Dollars or an Alternative Currency for the account of
such Borrower.  Each Letter of Credit shall be in such form as shall be
acceptable to the Administrative Agent and the relevant Issuing Lender in its
reasonable determination.  Letters of Credit issued hereunder, including the
Dollar Equivalent of Letters of Credit denominated in any Alternative Currency,
shall constitute utilization of the Commitments.
 
(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), a Borrower shall deliver by hand or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Lender of such Letter of Credit) to such
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and currency of such Letter of Credit, the name of the
account party (which shall be a Borrower or a Subsidiary and a Borrower as
co-applicants), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by such Issuing Lender, such Borrower also shall submit
a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.


- 32 -

--------------------------------------------------------------------------------

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the relevant Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed the LC
Commitment, (ii) if denominated in any Alternative Currency, the aggregate LC
Exposure in any Alternative Currency shall not exceed $15,000,000, (iii) with
respect to each Initial Issuing Lender, the sum of (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by such Initial Issuing
Lender plus (y) the aggregate amount of all LC Disbursements by such Initial
Issuing Lender that have not yet been reimbursed by or on behalf of any Borrower
at such time shall not exceed $33,333,334 without the consent of such Initial
Issuing Lender; provided that, with respect to any component of any such amount
in an Alternative Currency, such amount shall be the Dollar Equivalent thereof,
(iv) no Lender’s Credit Exposure shall exceed its Commitment and (v) the Total
Credit Exposure would not exceed the Total Commitment.
 
(d)           Expiration Date.  No Letter of Credit shall have a stated expiry
date that is later than the close of business on the earlier of (i) the date
twelve months after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, twelve months after the
then-current expiration date of such Letter of Credit, so long as such renewal
or extension occurs within three months of such then-current expiration date)
and (ii) the date that is five Business Days prior to the Commitment Termination
Date; provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the applicable Borrower and the applicable Issuing
Lender pursuant to which the expiration date of such Letter of Credit shall
automatically be extended for a period of up to 12 months (but not to a date
later than the date set forth in clause (ii) above), subject to a right on the
part of such Issuing Lender to prevent any such renewal from occurring by giving
notice to the beneficiary in advance of any such renewal.
 
(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender, and without any further action on the part of the Issuing Lender of such
Letter of Credit or the Lenders, the Issuing Lender hereby grants to each
Lender, and each Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
In consideration and in furtherance of the foregoing, each relevant Lender
hereby absolutely and unconditionally agrees, upon receipt of a notice as
provided for in the final paragraph of Section 2.06(f), to pay to the
Administrative Agent, for the account of the relevant Issuing Lender of each
Letter of Credit such Lender’s Applicable Percentage of the amount of each LC
Disbursement, or the Dollar Equivalent of the amount of each LC Disbursement
made in an Alternative Currency, made by such Issuing Lender promptly upon the
request of such Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the relevant Borrower or at any time
after any reimbursement payment is required to be refunded to such Borrower for
any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Lender the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
relevant Borrower pursuant to the next following paragraph, the Administrative
Agent shall distribute such payment to such Issuing Lender or, to the extent
that the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Lenders and such Issuing Lender as their interests
may appear.  Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Lender for any LC Disbursement shall not constitute a Loan
and shall not relieve the relevant Borrower of its obligation to reimburse such
LC Disbursement.
 
- 33 -

--------------------------------------------------------------------------------

(f)            Reimbursement.  If an Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such Issuing Lender in respect of such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the relevant
Borrower receives notice that such LC Disbursement has been made, if such notice
is received prior to 10:00 a.m., New York City time, or (ii) the Business Day
immediately following the day that the relevant Borrower receives such notice,
if such notice is not received prior to such time; provided that the relevant
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with all or any
portion of a Revolving ABR Borrowing in an amount permitted under Section
2.02(c) (in the event that such LC Disbursement was made in an Alternative
Currency, such Borrowing Request shall be for the Dollar Equivalent of the
amount of such LC Disbursement) and, to the extent so financed, the relevant
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving ABR Borrowing (or the applicable portion thereof).  Each
such payment shall be made to the Issuing Lender in the currency in which such
Letter of Credit is denominated (except that, in the case of any Letter of
Credit denominated in an Alternative Currency, in the event that such payment is
not made to the Issuing Lender within three Business Days of the date of receipt
by the relevant Borrower of such notice, upon notice by the Issuing Lender to
the Borrower, such payment shall be made in Dollars, in an amount equal to the
Dollar Equivalent of the amount of such payment) and in immediately available
funds.  Any conversion by the Issuing Lender of any payment to be made by a
Borrower in respect of any Letter of Credit denominated in an Alternative
Currency into Dollars in accordance with this Section 2.06(f) shall be
conclusive and binding upon such Borrower and the Lenders in the absence of
manifest error; provided that upon the request of any Lender, the Issuing Lender
shall provide to such Lender a certificate including reasonably detailed
information as to the calculation of such conversion.  If a Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the applicable Issuing Lender
or any Lender to any duty, charge or stamp duty, ad valorem charge or similar
tax that would not be payable if such reimbursement were made or required to be
made in Dollars, the Borrower shall pay the amount of any such duty, charge or
tax requested by the Administrative Agent, the relevant Issuing Lender or
Lender.
 
If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower and such Lender’s Applicable Percentage thereof.
 
(g)           Obligations Absolute.  Each Borrower’s obligations to reimburse LC
Disbursements as provided in Section 2.06(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) at any time or from time to time, without notice to any Borrower or any
other Person, the time for any performance of or compliance with any of such
reimbursement obligations of any other Borrower shall be waived, extended or
renewed, (v) any of such reimbursement obligations of any other Borrower shall
be amended or otherwise modified in any respect, or the Guarantee of any of such
reimbursement obligations or any security therefor shall be released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) any
lien or security interest granted to, or in favor of, the Administrative Agent
or any of the Lenders as security for any of such reimbursement obligations
shall fail to be perfected, (vii) the occurrence of any Default, (viii) the
existence of any proceedings of the type described in  Section 7(g) or (h) with
respect to any other Loan Party, (ix) any lack of validity or enforceability of
any of such reimbursement obligations against any other Loan Party, or (x) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
obligations of any Borrower hereunder.
 
- 34 -

--------------------------------------------------------------------------------

Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided that the foregoing shall not be construed to excuse such Issuing Lender
from liability to any Borrower or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to special, indirect, punitive or consequential damages,
claims in respect of which are hereby waived by the Loan Parties and the Lenders
to the extent permitted by applicable law) suffered by any Borrower or any such
Lender, as the case may be, that are caused by such Issuing Lender’s failure to
exercise the standard of care agreed hereunder to be applicable when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that such standard
of care shall be as follows, and that such Issuing Lender shall be deemed to
have exercised such standard of care in the absence of gross negligence or
willful misconduct on its part (as determined by a court of competent
jurisdiction by final and nonappealable judgment):
 
(i)           an Issuing Lender of a Letter of Credit may accept documents that
appear on their face to be in substantial compliance with the terms of such
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit; and
 
(ii)          an Issuing Lender of a Letter of Credit shall have the right, in
its sole discretion, to decline to accept such documents and to make such
payment if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(h)           Disbursement Procedures.  Upon presentation of documents with
respect to a demand for payment under a Letter of Credit, each Issuing Lender in
respect of such Letter of Credit shall (i) promptly notify the Administrative
Agent, the Company and (if different) the relevant Borrower by telephone
(confirmed by facsimile) of such demand for payment, (ii) promptly following its
receipt of such documents, examine all documents purporting to represent a
demand for payment under a Letter of Credit and (iii) promptly after such
examination notify the Administrative Agent, the Company and (if different) the
relevant Borrower by telephone (confirmed by facsimile) whether the Issuing
Lender has made or will make an LC Disbursement under such Letter of Credit;
provided that any failure to give or delay in giving any such notice shall not
relieve such Borrower of its obligation to reimburse such Issuing Lender and the
Lenders with respect to any such LC Disbursement.
 
- 35 -

--------------------------------------------------------------------------------

(i)            Interim Interest.  If any Issuing Lender shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to, but excluding, the date that such Borrower reimburses
such LC Disbursement, (i) in the case of LC Disbursements made in Dollars, at
the rate per annum then applicable to Revolving ABR Loans and (ii) in the case
of LC Disbursements made in an Alternative Currency, at the overnight London
interbank offered rate for the relevant Alternative Currency determined by the
Administrative Agent in good faith plus the Applicable Rate per annum then
applicable to Eurocurrency Borrowings; provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.06(f), then
Section 2.13(c) shall apply.  In the case of LC Disbursements made in an
Alternative Currency, the amount of interest due with respect thereto shall be
payable in the applicable Alternative Currency; provided that, if the Borrower’s
payment obligation with respect to an LC Disbursement made in an Alternative
Currency has been converted pursuant to Section 2.06(f) into an obligation to
pay the Dollar Equivalent of such amount, then interest payable thereon shall be
payable in Dollars in the amount equal to the Dollar Equivalent thereof. 
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to Section 2.06(e) to reimburse such Issuing Lender shall be
for the account of such Lender to the extent of such payment.
 
(j)            Additional Issuing Lenders; Termination of Issuing Lenders.  An
Issuing Lender may be added, or an existing Issuing Lender may be terminated,
under this Agreement at any time by written agreement between the Company, the
Administrative Agent and the relevant Issuing Lender.  The Administrative Agent
shall notify the Lenders of any such addition or termination.  At the time any
such termination shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the Issuing Lender being terminated pursuant to
Section 2.12(b)(i).  From and after the effective date of any such addition, the
new Issuing Lender shall have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter.  References herein to the term “Issuing Lender” shall be deemed to
refer to each new Issuing Lender or to any previous Issuing Lender, or to such
new Issuing Lender and all previous Issuing Lenders, as the context shall
require.  After the termination of an Issuing Lender hereunder, the terminated
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
any outstanding Letters of Credit issued by it prior to such termination, but
shall not be required to issue any new Letters of Credit or to renew or extend
any such outstanding Letters of Credit.
 
- 36 -

--------------------------------------------------------------------------------

(k)           Cash Collateralization.  If (i) an Event of Default shall have
occurred and be continuing and the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing more than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) any of the other provisions of this Agreement require cash
collateralization, the Company shall immediately deposit into an account
established and maintained on the books and records of the Administrative Agent,
which account may be a “securities account” (within the meaning of Section 8-501
of the Uniform Commercial Code as in effect in the State of New York), in the
name of the Administrative Agent and for the benefit of the Credit Parties (the
“LC Collateral Account”), an amount in immediately available funds in Dollars
equal to 105% of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such amount shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in clause (g) or (h) of Article VII ; provided,
further, that the portions of such amount attributable to undrawn Letters of
Credit issued in an Alternative Currency shall be deposited in the relevant
Alternative Currency.  Such deposits shall be held by the Administrative Agent
as collateral for the LC Exposure under this Agreement and for the payment and
performance of the Obligations, and for this purpose the Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account and each Borrower hereby grants a
security interest to the Administrative Agent for the benefit of the Credit
Parties in the LC Collateral Account and in any financial assets (as defined in
the Uniform Commercial Code) or other property held therein.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (in
accordance with its usual and customary practices for investments of this type)
and at the Borrower’s risk and reasonable expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
the LC Collateral Account.  Moneys and financial assets in the LC Collateral
Account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing more than 50% of the total LC Exposure),
be applied to satisfy other Obligations.  The Administrative Agent shall cause
all such cash collateral (to the extent not applied as aforesaid) to be returned
to the Company within three Business Days after (A) in the case of clause (i)
above, the applicable Event of Default shall have been cured or waived (so long
as no other Event of Default has occurred and is continuing at such time) or (B)
in the case of clause (ii) above, such cash collateral shall no longer be
required pursuant to the applicable provision hereof.
 
(l)            Existing Letters of Credit.  Each of the letters of credit listed
on Schedule 2.06(l) shall automatically, and without any action on the part of
any Person, be deemed a Letter of Credit issued and continued hereunder as of
the Effective Date.

 
(m)          Dollar Equivalent Determination.  The Administrative Agent shall
determine the Dollar Equivalent of the LC Exposure with respect to Letters of
Credit denominated in an Alternative Currency as of the end of each fiscal
quarter of the relevant Borrower.  If after giving effect to any such
determination of the Dollar Equivalent of such LC Exposure, the LC Exposure
exceeds 105% of the LC Commitment, the Borrowers shall, within five Business
Days of receipt of notice thereof from the Administrative Agent setting forth
such calculation in reasonable detail, deposit cash collateral in the LC
Collateral Account pursuant to Section 2.06 in an amount equal to such excess.
 
(n)           Reporting.  Unless otherwise requested by the Administrative
Agent, each Issuing Lender shall (i) provide to the Administrative Agent copies
of any notice received from any Borrower pursuant to Section 2.06(b) no later
than the Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit issued by it, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (B) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, whether such Letter of Credit
is a trade, financial or performance Letter of Credit, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and no Issuing Lender shall
be permitted to issue, amend, renew or extend such Letter of Credit without
first obtaining written confirmation from the Administrative Agent that such
issuance, amendment, renewal or extension is then permitted by the terms of this
Agreement, (C) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount and currency of
such LC Disbursement and (D) on any other Business Day, such other information
as the Administrative Agent shall reasonably request, including but not limited
to prompt verification of such information as may be requested by the
Administrative Agent.
 
- 37 -

--------------------------------------------------------------------------------

SECTION 2.07     Funding of Borrowings.
 
(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by (x) 2:00 p.m., New York City time, in the case of Dollar
Loans and (y) 12:00 noon, London time, in the case of Alternative Currency
Loans, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders.  The Administrative Agent will make
such Loans available to the relevant Borrower by promptly crediting the amounts
so received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that Revolving ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.06(f) shall be remitted by the Administrative Agent to the relevant
Issuing Lender.
 
(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the relevant Lender and
the Borrowers agree (jointly and severally with each other Borrower, but
severally and not jointly with the applicable Lenders) to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate (in
the case of amounts denominated in Dollars) or the Adjusted Eurocurrency Rate
(in the case of amounts denominated in an Alternative Currency) or (ii) in the
case of such Borrower, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.  With respect to any
share of a Borrowing not made available by a Lender as contemplated above, if
such Lender subsequently pays its share of such Borrowing to the Administrative
Agent, then the Administrative Agent shall promptly repay any corresponding
amount paid by the relevant Borrower to the Administrative Agent as provided in
this paragraph (including interest thereon to the extent received by the
Administrative Agent); provided that such repayment to such Borrower shall not
operate as a waiver or any abandonment of any rights or remedies of such
Borrower with respect to such Lender.
 
SECTION 2.08     Interest Elections.
 
(a)           Elections by the Borrowers for Revolving Borrowings.  The Loans
constituting each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Revolving Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the relevant Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Revolving Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided
that only Eurocurrency Borrowings which are Dollar Loans may be converted into
an ABR Borrowings.  A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the relevant Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
 
- 38 -

--------------------------------------------------------------------------------

(b)           Notice of Elections.  To make an election pursuant to this
Section, the Company (on behalf of itself or the relevant Borrower) or the
relevant Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Company (on behalf of itself or the relevant Borrower)
or the relevant Borrower.
 
(c)           Content of Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)           the Borrower and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         in the case of a Borrowing to be denominated in Dollars, whether
the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
and
 
(iv)         if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
requested an Interest Period of one month’s duration.
 
(d)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
 
(e)           Failure to Elect; Events of Default.  If the Company or the
relevant Subsidiary Borrower fails to deliver a timely and complete Interest
Election Request with respect to a Revolving Eurocurrency Borrowing by a
Borrower prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing (i) in the case of Dollar Loans, shall be converted to an
ABR Borrowing and (ii) in the case of Alternative Currency Loans, shall be
automatically continued as Eurocurrency Loans with an Interest Period of one
month’s duration.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company and the relevant
Borrower, then, so long as an Event of Default is continuing (A) no outstanding
Revolving Borrowing denominated in Dollars may be converted to or continued as a
Revolving Eurocurrency Borrowing and (B) unless repaid, each Revolving
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

- 39 -

--------------------------------------------------------------------------------

 
SECTION 2.09     Termination and Reduction of the Commitments.
 
(a)           Scheduled Termination.  Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date.
 
(b)           Voluntary Termination or Reduction.  The Company may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $25,000,000 or a
larger multiple of $5,000,000; and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, (x) the Total Credit
Exposure would exceed the Total Commitment or (y) any Lender’s Credit Exposure
would exceed such Lender’s Commitment.
 
(c)           Notice of Voluntary Termination or Reduction.  The Company shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
 
(d)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments shall be permanent.  Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
 
SECTION 2.10     Repayment of Loans; Evidence of Debt.
 
(a)           Repayment.  The Borrowers hereby unconditionally promise to pay to
the Administrative Agent for the account of the Lenders the outstanding
principal amount of the Revolving Loans in the currency in which such Loans were
made on the Commitment Termination Date.
 
(b)           [Reserved]. 
 
(c)           Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender to such
Borrower, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
 
(d)           Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the relevant Lenders and each such Lender’s share thereof.
 
(e)           Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (c) or (d)  of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such records
or any error therein shall not in any manner affect the obligation of the
relevant Borrower to repay the Loans made to such Borrower in accordance with
the terms of this Agreement.
 
- 40 -

--------------------------------------------------------------------------------

(f)            Promissory Notes.  Any Lender may request that Loans made by it
to any Borrower be evidenced by a promissory note.  In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent.  Thereafter, the Loans to such Borrower evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.
 
SECTION 2.11     Prepayment of Loans.
 
(a)           Optional Prepayments.  Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.
 
(b)           Mandatory Prepayments.  If (i) on any Calculation Date the Total
Credit Exposure exceeds 105% of the Total Commitment or (ii) on the last day of
any Interest Period the Total Credit Exposure exceeds the Total Commitment,
then, in each case of clause (i) or (ii), the Borrowers shall, within three
Business Days of receipt of notice thereof from the Administrative Agent, prepay
Loans in an amount such that, after giving effect thereto, the Total Credit
Exposure does not exceed the Total Commitment; provided that any such prepayment
shall be accompanied by accrued interest to the extent required by Section 2.13
but shall be without premium or penalty of any kind (other than any payments
required under Section 2.16); provided, further, that if the aggregate principal
amount of Revolving Loans then outstanding (calculated using the Dollar
Equivalent of any Borrowing denominated in an Alternative Currency) is less than
the amount of such excess (because LC Exposure constitutes a portion thereof),
the Borrowers shall, to the extent of the balance of such excess, deposit an
amount in cash in the LC Collateral Account.  If the Borrowers are required to
provide (and have provided the required amount of) cash collateral pursuant to
this Section 2.11(b) and such excess is subsequently reduced, cash collateral in
an amount equal to the lesser of (x) any such reduction and (b) the amount of
such cash collateral (to the extent not applied as set forth in Section 2.06(k))
shall be returned to the Borrowers within two Business Days after any such
reduction.
 
(c)           All such amounts pursuant to Section 2.11(b) shall be applied to
prepay the Revolving Loans without a corresponding reduction in the Total
Commitment and to cash collateralize outstanding LC Exposure. 
 
(d)           Notices, Etc.  The Company shall notify the Administrative Agent
by telephone (confirmed by facsimile) of any prepayment hereunder:
 
(i)           in the case of prepayment of a Revolving Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
prepayment; or
 
(ii)          in the case of prepayment of an ABR Borrowing, not later than 9:00
a.m., New York City time, on the date of prepayment.
 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and shall
be made in the manner specified in Section 2.18(a).
 
- 41 -

--------------------------------------------------------------------------------

SECTION 2.12      Fees.
 
(a)           Facility Fee.  The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Facility Fee Rate on the average daily amount of the Commitment of
such Lender during the period from and including the Effective Date to but
excluding the Commitment Termination Date.  Accrued facility fees shall be
payable in arrears on each Quarterly Date and on the Commitment Termination
Date, commencing on the first such date to occur after the date hereof.  All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(b)           Letter of Credit Fees.  The Company agrees to pay to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Rate applicable to Eurocurrency Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure.
 
(i)           The relevant Borrower with respect to each Letter of Credit agrees
to pay to the Issuing Lender of such Letter of Credit (A) a fronting fee, which
shall accrue at a rate per annum as agreed separately between the Company and
the relevant Issuing Lender, of the average daily amount of the LC Exposure with
respect to such Letter of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
issuance of such Letter of Credit to but excluding the date on which there
ceases to be any such LC Exposure under such Letter of Credit and (B) such
Issuing Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of such Letter of Credit or processing of drawings thereunder.
 
(ii)          Participation fees and fronting fees accrued through and including
the last day of each calendar quarter shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Lender pursuant to clause (B) of paragraph (b)(i) above
shall be payable at the times separately agreed upon between the Company or the
relevant Borrower and such Issuing Lender or otherwise within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c)          Administrative Agent Fees.  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
 
(d)          Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the relevant Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.
 
- 42 -

--------------------------------------------------------------------------------

SECTION 2.13      Interest.
 
(a)           ABR Loans.  The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.
 
(b)           Eurocurrency Loans.  The Loans comprising each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted
Eurocurrency Rate for the Interest Period in effect for such Borrowing for the
relevant currency plus the Applicable Rate.
 
(c)           Default Interest.  Notwithstanding the foregoing, (1) if any
principal of or interest on any Dollar Loan or any fee or other amount payable
by any Borrower hereunder in Dollars is not paid when due, whether at stated
maturity, upon acceleration, by mandatory prepayment or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section and (2) if any principal of or interest on any
Alternative Currency Loan or any fee or other amount payable by any Borrower
hereunder in any Alternative Currency is not paid when due, whether at stated
maturity, upon acceleration, by mandatory prepayment or otherwise, such overdue
amount shall bear interest, after as well as before judgement, at a rate per
annum equal to 2% plus the rate otherwise applicable to such Alternative
Currency Loans.
 
(d)           Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears, in the currency such Loan was made, on each Interest Payment
Date for such Loan and upon termination of the Commitments; provided  that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Revolving ABR Loan prior to the Commitment Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Revolving Eurocurrency Borrowing prior to the end of the
current Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.
 
(e)           Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest in respect of Loans
denominated in Pounds Sterling shall be computed on the basis of a year of 365
days and (ii) interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Adjusted Eurocurrency Rate or
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


 SECTION 2.14    Alternate Rate of Interest.  (a) If prior to the commencement
of any Interest Period for any Eurocurrency Borrowing in any currency:
 
(i)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (A) adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate or the Adjusted Eurocurrency Rate
for such Borrowing in such currency for such Interest Period or (B) the making
of any Eurocurrency Borrowing would be illegal or conflict with any Requirement
of Law;
 
(ii)           the Administrative Agent is advised by the Required Lenders that
the Eurocurrency Rate or the Adjusted Eurocurrency Rate with respect to such
Borrowing in such currency for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing in such currency
for such Interest Period; or
 
- 43 -

--------------------------------------------------------------------------------

(iii)          the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrowers) that deposits in the applicable
currency are not generally available, or cannot be obtained by the Lenders, in
the applicable market (any Alternative Currency affected by the circumstances
described in Section 2.14(a)(i) or (a)(ii) is referred to as an “Affected
Foreign Currency”);
 
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, if the foregoing
circumstances affect Dollar Loans, (x) any Interest Election Request that
requests the conversion of any Revolving Borrowing denominated in Dollars to, or
the continuation of any Revolving Borrowing denominated in Dollars as, a
Revolving Eurocurrency Borrowing shall be ineffective and such Revolving
Borrowing (unless prepaid) shall be continued as, or converted to, a Revolving
ABR Borrowing, (ii) if any Borrowing Request requests a Revolving Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as a Revolving
ABR Borrowing. Until such relevant notice has been withdrawn by the
Administrative Agent, no further Eurocurrency Loans in an Affected Foreign
Currency shall be made or continued as such, nor shall the applicable Borrower
have the right to convert ABR Loans to Eurocurrency Loans, to the extent such
Eurocurrency Loan is denominated in an Affected Foreign Currency.
 
(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.14(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
2.14(a)(i) have not arisen but either (w) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement that the administrator of
the LIBO Screen Rate is insolvent (and there is no successor administrator that
will continue publication of the LIBO Screen Rate), (x) the administrator of the
LIBO Screen Rate has made a public statement identifying a specific date after
which the LIBO Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (y) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement identifying a specific date
after which the LIBO Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBO Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the Eurocurrency Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
10.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, written notices from such
Lenders that in the aggregate constitute Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 2.14(b) (but, in the case of
the circumstances described in clause (ii) of the first sentence of this Section
2.14(b), only to the extent the LIBO Screen Rate for Dollars and such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
- 44 -

--------------------------------------------------------------------------------

SECTION 2.15      Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           subject any Lender or any Issuing Lender to any Taxes (other than
(A) Indemnified Taxes covered by Section 2.17 and (B) Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;
 
(ii)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or any Issuing Lender; or
 
(iii)         impose on any Lender or any Issuing Lender or the London interbank
market any other condition (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)           Capital Requirements.  If any Lender or any Issuing Lender
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.
 
(c)           Certificates from Lenders.  A certificate of a Lender or an
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay
such Lender or such Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
- 45 -

--------------------------------------------------------------------------------

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender or an Issuing Lender pursuant to this Section for any increased costs
or reductions incurred more than six months prior to the date that such Lender
or such Issuing Lender, as the case may be, notifies the Company of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
 
(e)           Dodd-Frank Act; Basel III.  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof shall, in each case, be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.
 
(f)            If by reason of any change in a Requirement of Law subsequent to
the Effective Date, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, the funding of any Alternative Currency Loan
in any currency or the funding of any Alternative Currency Loan in any currency
to an office located other than in New York shall be impossible or such currency
is no longer available or readily convertible to Dollars, or the Dollar
Equivalent of such currency is no longer readily calculable, then, at the
election of the Administrative Agent, for so long as such condition shall
continue in effect, no Alternative Currency Loans in the applicable currency
shall be made or any Alternative Currency Loan in the relevant currency shall be
made to an office of the Administrative Agent located in New York, as the case
may be.
 
(g)           (i) If payment in respect of any Alternative Currency Loan shall
be due in a currency other than Dollars and/or at a place of payment other than
New York and if, by reason of any change in a Requirement of Law subsequent to
the Effective Date, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligations in such currency
or such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent, such currency is no longer available or readily
convertible to Dollars, or the Dollar Equivalent of such currency is no longer
readily calculable, then, at the election of any affected Lender, the Borrower
shall make payment of such Loan in Dollars (based upon the Exchange Rate in
effect for the day on which such payment occurs, as determined by the
Administrative Agent in accordance with the terms hereof) and/or in New York or
(ii) if any Alternative Currency in which Loans are outstanding is redenominated
then, at the election of any affected Lender, such affected Loan and all
obligations of the applicable Borrower in respect thereof shall be converted
into obligations in Dollars (based upon the Exchange Rate in effect on such
date, as determined by the Administrative Agent in accordance with the terms
hereof), and, in each case, the Borrower shall indemnify the Lenders, against
any currency exchange losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.


SECTION 2.16      Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Revolving Eurocurrency Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(d) and is revoked in accordance therewith) or (d)
the assignment as a result of a request by the Company pursuant to Section
2.19(b) of any Revolving Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, then,  the Company shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurocurrency Loan, such loss, cost or expense to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted Eurocurrency
Rate for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an Affiliate of such Lender) for deposits denominated in
Dollars from other banks in the eurocurrency market at the commencement of such
period.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error.  The Company shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.


- 46 -

--------------------------------------------------------------------------------

SECTION 2.17      Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes except as required by applicable law; provided that if any Taxes are
required to be withheld or deducted from such payments, then (i) if such Taxes
are Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent, a Lender (or with
respect to a Lender treated as a partnership for U.S. federal income tax
purposes its direct or indirect partners) or an Issuing Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings and (iii) such withholding agent
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.
 
(b)           Payment of Other Taxes.  In addition, the Loan Parties shall
timely pay, or at the option of the Administrative Agent, timely reimburse it
for the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
 
(c)           Indemnification of the Administrative Agent and the Lenders. 
Without duplication of the obligations of each Loan Party pursuant to Section
2.17(a) or (b), each Loan Party shall indemnify the Administrative Agent, each
Lender and each Issuing Lender, within 30 days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such Issuing Lender, as the
case may be, and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, in each case on or with respect to payments by or on account of any
obligations of any Loan Party hereunder or under any other Loan Document.  A
certificate as to the amount of such payment or liability delivered to any Loan
Party by a Lender or an Issuing Lender, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive
absent manifest error.
 
- 47 -

--------------------------------------------------------------------------------

(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by a Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent for its own account, the
account of the relevant Lender or the relevant Issuing Lender, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e)           Indemnification of the Administrative Agent and the Loan Parties. 
Each Lender and Issuing Lender shall, within 30 days after demand therefor,
indemnify (i) the Administrative Agent for the full amount of any Taxes
attributable to such Lender and any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(c) relating to the maintenance of
a Participant Register, and (ii) each of the Loan Parties for the full amount of
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent or such Loan Party, as the case may be, in
connection with any Loan Document, and reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
Issuing Lender hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or Issuing Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender or
Issuing Lender from any other source against any amount due to the
Administrative Agent under this paragraph (e).
 
(f)            Status of Lenders.  Any Lender that is entitled to an exemption
from or reduction of any applicable withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the relevant
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, in the case of any withholding tax other than U.S.
federal withholding tax, the completion, execution and submission of such forms
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
Without limiting the generality of the foregoing,
 
(i)           any Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of a Borrower or
the Administrative Agent), duly completed copies of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(ii)          any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of a Borrower or the Administrative Agent),
whichever of the following is applicable:
 
- 48 -

--------------------------------------------------------------------------------

(A)           duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,
 
(B)           duly completed copies of Internal Revenue Service Form W-8ECI or
IRS Form W-8EXP (or any successor form),
 
(C)           in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that (i) such
Non-U.S. Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of any Borrower within the meaning
of section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and (ii) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor form),
 
(D)           to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY (or
any successor form), accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E (or any
successor form), U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if the Non-U.S. Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-4 on behalf of each such beneficial owner, or
 
(E)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and
 
(iii)         If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by a
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by a Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f), the term “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
- 49 -

--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.
 
In the event the Administrative Agent, any Issuing Lender or any Lender shall
become subject to Taxes because of its failure to deliver a form required under
this Section, the Company (and, if applicable, the relevant Loan Party) shall
take such steps as the Administrative Agent, such Issuing Lender or such Lender,
as the case may be, shall reasonably request to assist it to recover such Taxes;
provided that, in the reasonable judgment of the Company (or such Loan Party),
such steps shall not subject the Company (or such Loan Party) to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Company (or such Loan Party) in any material respect.
 
Solely for purposes of determining withholding Taxes imposed under FATCA, from
and after the Effective Date, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loan as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
 
(g)           Refunds.  If the Administrative Agent, a Lender or an Issuing
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, such Lender or such Issuing Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Issuing Lender in the event the Administrative Agent,
such Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent, such Lender or such
Issuing Lender be required to pay any amount to a Loan Party pursuant to this
paragraph (g) the payment of which would place the Administrative Agent, such
Lender or such Issuing Lender in a less favorable net after-Tax position than
the Administrative Agent, such Lender or such Issuing Lender would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This Section
shall not be construed to require the Administrative Agent, any Lender or any
Issuing Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person.
 
(h)           Survival.  The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
SECTION 2.18      Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)            Payments by the Loan Parties.
 
 
(i)           Each Loan Party shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or under Section 2.15, 2.16 or 2.17, or otherwise) or under any
other Loan Document (except to the extent otherwise provided therein) on the
date when due, in immediately available funds, without set-off or counterclaim. 
Any amounts received after 12:00 noon, Local Time on any such due date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. 
All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Account, except as otherwise expressly provided in the
relevant Loan Document and except payments to be made directly to an Issuing
Lender as expressly provided herein and payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03, which shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.


(ii)          Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrowers shall select the Borrowing or Borrowings to be paid
and shall notify the Administrative Agent by telephone (confirmed by facsimile)
of such selection not later than 11:00 a.m., Local Time, three Business Days
before the scheduled date of such repayment; provided that each repayment of
Borrowings denominated in Dollars shall be applied to repay any outstanding ABR
Borrowings before any other Borrowings.  If a Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid (in accordance with the
immediately preceding sentence) or prepaid (in accordance with Section 2.11(d)),
such payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).  Each repayment or prepayment of a Revolving
Borrowing shall be applied ratably to the Loans included in such Borrowing.


(iii)         All amounts owing under this Agreement are payable in Dollars,
except as expressly provided for herein.


(b)           [Reserved].


(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) subject to Section 2.03(c), each Revolving Borrowing shall be made
from the relevant Lenders and each termination or reduction of the amount of the
Commitments under Section 2.09 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Revolving Borrowing shall be allocated pro rata among the relevant
Lenders to such Borrower according to the amounts of their respective
Commitments (in the case of the making of Revolving Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Loans by a Borrower shall be made for the account of the relevant
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loans made to such Borrower held by them; (iv) each payment of
interest on Revolving Loans by a Borrower shall be made for the account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders and (v) each payment of
facility fees under Section 2.12 shall be made for the account of the Lenders
pro rata in accordance with the amounts of facility fees then due and payable to
the respective Lenders.


- 51 -

--------------------------------------------------------------------------------

(d)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Revolving Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.


(e)           Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the Company or the relevant Borrower prior to the date
on which any payment is due to the Administrative Agent for the account of a
Lender or an Issuing Lender hereunder that the Company, such Borrower as the
case may be, will not make such payment, the Administrative Agent may assume
that the Company or such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to
such Lender or such Issuing Lender, as the case may be, the amount due.  In such
event, if the Company or such Borrower has not in fact made such payment, then
each of the relevant Lenders or the relevant Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate (in the case of amounts denominated in Dollars) or
the Adjusted Eurocurrency Rate (in the case of amounts denominated in an
Alternative Currency) .


(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.06(e), 2.07(a) or  2.18(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.


SECTION 2. 19     Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender or any
Issuing Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender or any Issuing Lender pursuant to
Section 2.17, then such Lender or such Issuing Lender shall use reasonable
efforts to designate a different lending office for funding or booking its
Loans, LC Disbursements or participations in LC Disbursements hereunder (as
applicable) or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender or such
Issuing Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender or such Issuing Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such Issuing Lender; provided that, upon any such change in any
lending office or assignment, such Lender or such Issuing Lender shall provide
or cause to be delivered to the Administrative Agent and the Company (and, if
applicable, the relevant Subsidiary Borrower) the appropriate forms specified in
and to the extent by Section 2.17.  The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or any Issuing Lender in
connection with any such designation or assignment.


- 52 -

--------------------------------------------------------------------------------

(b)           Replacement of Lenders or Issuing Lenders.  If any Lender or any
Issuing Lender requests compensation under Section 2.15, if any Borrower is
required to pay any additional amount to any Lender, any Issuing Lender or any
Governmental Authority for the account of any Lender or any Issuing Lender
pursuant to Section 2.17 or if any Lender becomes a Defaulting Lender or a
Non-Extending Lender, then the Company may, at its sole expense and effort,
require such Lender or such Issuing Lender (each a “Departing Lender”), upon
notice to such Departing Lender and the Administrative Agent, to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender or another Issuing Lender, if a Lender or Issuing Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent and each Issuing Lender (which
consent in each case shall not unreasonably be withheld), (ii) the Departing
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, LC Disbursements and participations in LC Disbursements
(as applicable), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the relevant Borrower (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Departing Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or such Issuing Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.  Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.


SECTION 2.20     Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Borrower Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Borrower Obligations or part thereof
intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by
the Administrative Agent or such Lender.  The provisions of this Section 2.20
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent or any Lender in reliance upon such
payment or application of proceeds.  The provisions of this Section 2.20 shall
survive the termination of this Agreement.

- 53 -

--------------------------------------------------------------------------------

 
SECTION 2.21     Designation of Subsidiary Borrowers.
 
(a)           Designation of Subsidiary Borrowers.  Subject to the terms and
conditions of this Section (including paragraph (b) of this Section), the
Company may, at any time or from time to time upon not less than 20 Business
Days’ notice to the Administrative Agent (or such other period which is
acceptable to the Administrative Agent), request that a wholly-owned Subsidiary
specified in such notice become a party to this Agreement as a Subsidiary
Borrower; provided that each such designation shall be subject to the prior
approval of the Administrative Agent (which approval shall not be unreasonably
withheld).  The Administrative Agent shall, upon receipt of such notice from the
Company, promptly notify each Lender of the Company’s request to designate a new
Subsidiary Borrower; provided that in the case of any such notice from the
Company requesting to designate a Foreign Subsidiary as a Subsidiary Borrower,
(i) the Administrative Agent shall notify each Lender of such request at least
five days prior to granting approval of such designation and (ii) if any Lender
notifies the Administrative Agent within five Business Days of such Lender’s
receipt of such notice that neither it nor any of its branches or Affiliates is
permitted by applicable Requirements of Law to make Loans to, and participate in
Letters of Credit for the account of, the relevant Foreign Subsidiary, the
Administrative Agent shall withhold its approval of such designation.  Upon such
approval and the satisfaction of the conditions specified in paragraph (b) of
this Section, such Subsidiary shall become a party to this Agreement as a
Subsidiary Borrower and entitled to borrow Loans on and subject to the terms and
conditions of this Agreement, and the Administrative Agent shall promptly notify
the Lenders of the effectiveness of such designation.


(b)           Conditions Precedent to Designation Effectiveness.  The
designation by the Company of any wholly-owned Subsidiary as a Subsidiary
Borrower hereunder shall not become effective until the date on which the
Administrative Agent shall have received each of the following documents (each
of which shall be satisfactory to the Administrative Agent in form and
substance):


(i)           Designation Letter.  A Designation Letter, duly completed and
executed by the Company and the relevant Subsidiary, delivered to the
Administrative Agent at least 5 Business Days before the date on which such
Subsidiary is proposed to become a Subsidiary Borrower;


(ii)          Opinion of Counsel.  If requested by the Administrative Agent, a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the date of the related Designation Letter) of counsel to such
Subsidiary satisfactory to the Administrative Agent in the jurisdiction in which
such Subsidiary is organized (the “Relevant Jurisdiction”), (and the Company and
such Subsidiary Borrower hereby and by delivery of such Designation Letter
instruct such counsel to deliver such opinion to the Lenders and the
Administrative Agent, if such opinion is so requested), as to such matters as
the Administrative Agent may reasonably request (which may include the due
incorporation of such Subsidiary under the laws of the Relevant Jurisdiction,
the due authorization, execution and delivery by such Subsidiary of such
Designation Letter and of any Borrowings to be made by it hereunder, the
obtaining of all licenses, approvals and consents of, and the making of all
filings and registrations with, any applicable Governmental Authority required
in connection therewith (or the absence of any thereof), and the legality,
validity and binding effect and enforceability thereof);


(iii)         Corporate Documents.  Such documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary Borrower becoming a Borrower hereunder,
and of all documents evidencing all other necessary corporate or other action
required with respect to such Subsidiary Borrower becoming party to this
Agreement); and


- 54 -

--------------------------------------------------------------------------------

(iv)         Other Documents.  Receipt of such other documents relating thereto
as the Administrative Agent or its counsel may reasonably request, which may
include other documents that are consistent with conditions for Subsidiary
Borrowers set forth in Section 4.01.


(c)          Termination of Subsidiary Borrowers.  The Company may, at any time
at which no Loans or any other amounts hereunder or under any other Loan
Documents shall be outstanding to any Subsidiary Borrower, terminate such
Subsidiary Borrower as a Borrower hereunder by delivering an executed notice
thereof (each a “Termination Letter”), substantially in the form of Exhibit E,
to the Administrative Agent.  Any Termination Letter furnished hereunder shall
be effective upon receipt thereof by the Administrative Agent (which shall
promptly so notify the relevant Lenders and Issuing Lenders (as applicable)) and
all commitments of the relevant Lenders to make Loans to such Subsidiary
Borrower and all of rights of such Subsidiary Borrower hereunder shall terminate
and such Subsidiary Borrower shall immediately cease to be a Borrower
hereunder.  Notwithstanding the foregoing, the delivery of a Termination Letter
with respect to any Subsidiary Borrower shall not terminate (i) for the
avoidance of doubt, any obligation of such Subsidiary Borrower that remains
unpaid at the time of such delivery (including any obligation arising thereafter
in respect of such Subsidiary Borrower under Section 2.17) or (ii) the
obligations of the Company under Article IX with respect to any such unpaid
obligations.


SECTION 2.22      Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)            fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)           the Commitments and Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;


(c)            if any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:


(i)           all or any part of such LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of the
Dollar Equivalent of the outstanding principal amount of all non-Defaulting
Lenders’ Revolving Loans (calculated using the Dollar Equivalent of any
Borrowing denominated in an Alternative Currency) plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time; and


(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(k) for so long as such LC Exposure is outstanding;


- 55 -

--------------------------------------------------------------------------------

(iii)         if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.22(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)         if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.22(c), then the fees payable to the Lenders pursuant to
Sections 2.12(a) and (b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or


(v)          if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.22(c), then, without
prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Lender until such LC Exposure is cash
collateralized and/or reallocated;


(d)           so long as any Lender is a Defaulting Lender, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.22(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.22(c)(i) and in accordance with their respective Applicable Percentages (and
Defaulting Lenders shall not participate therein); and


(e)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.18(d)
but excluding Section 2.19) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable Requirement of Law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Lender, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any existing or future participating interest in
any Letter of Credit, (iv) fourth, to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Company, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders or an Issuing Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or such Issuing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided, with respect to this clause
(viii), that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.


- 56 -

--------------------------------------------------------------------------------

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
the Issuing Lender shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Issuing Lender to defease any risk to it in
respect of such Lender hereunder.  For purposes of this paragraph, “Bankruptcy
Event” means, with respect to any Person, such Person becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


In the event that the Administrative Agent, the Company and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.


SECTION 2.23      Incremental Revolving Commitments


(a)           The Company and any one or more Lenders (including New Lenders but
without the consent of any other Lender) may from time to time agree that such
Lenders shall obtain or increase the amount of their Commitments by executing
and delivering to the Administrative Agent an Increased Facility Activation
Notice specifying (i) the amount of such increase and (ii) the applicable
Increased Facility Closing Date.  Notwithstanding the foregoing, (i) without the
consent of the Required Lenders, the aggregate amount of incremental Commitments
obtained after the Effective Date pursuant to this paragraph shall not exceed
$100,000,000 and (ii) without the consent of the Administrative Agent, (x) each
increase effected pursuant to this paragraph shall be in a minimum amount of at
least $25,000,000 and (y) no more than 4 Increased Facility Closing Dates may be
selected by the Company after the Effective Date.  In connection with any
increase described in this paragraph, (i) the Company shall provide the
Administrative Agent with certificates and legal opinions as the Administrative
Agent may reasonably request, (ii) the representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct on and as of the Increased Facility Closing Date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific earlier date, as of such specific date) and (iii) at the time of and
immediately after giving effect to such increase, no Default or Event of Default
shall have occurred and be continuing.  No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.


- 57 -

--------------------------------------------------------------------------------

(b)           Any additional bank, financial institution or other entity which,
with the consent of the Company and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Lender” under this
Agreement in connection with any transaction described in Section 2.23(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit J, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.


(c)           Unless otherwise agreed by the Administrative Agent, on each
Increased Facility Closing Date (i) the Borrowers shall borrow Revolving Loans
under the relevant increased Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Loan (and, in the case of Eurocurrency Loans, of each Eurocurrency
Borrowing) which would then have been outstanding from such Lender if (x) each
such Type or Eurocurrency Borrowing had been borrowed or effected on such
Increased Facility Closing Date and (y) the aggregate amount of each such Type
or Eurocurrency Borrowing requested to be so borrowed or effected had been
proportionately increased, and (ii) each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each New Lender, and each such New Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
such Commitment increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Lender (including each such New
Lender) will equal such Lender’s Applicable Percentage after giving effect to
the new Commitments.  The Eurocurrency Rate applicable to any Eurocurrency Loan
borrowed pursuant to the preceding sentence shall equal the Eurocurrency Rate
then applicable to the Eurocurrency Loans of the other Lenders in the same
Eurocurrency Borrowing (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the applicable Borrower
and the relevant Lender).


(d)          Notwithstanding anything to the contrary in this Agreement, each of
the parties hereto hereby agrees that, on each Increased Facility Closing Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence of the incremental Commitments evidenced thereby.  Any
such deemed amendment may be effected in writing by the Company. the
Administrative Agent and the Lenders participating in the relevant increase and
furnished to the other parties hereto.


SECTION 2.24      Extension of Commitment Termination Date


(a)            Requests for Extension.  The Company may, at any time (but no
more than two times under this Agreement), by notice (the date of such notice,
the “Request Date”) to the Administrative Agent (who shall promptly notify the
Lenders), request that each Lender extend such Lender’s Commitment Termination
Date for an additional year from the Commitment Termination Date then in effect
hereunder (the “Existing Termination Date”; any anniversary of the Existing
Termination Date to which Commitments shall be extended being called the
“Extended Commitment Termination Date”).


(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 20 days following the Request Date (the “Notice
Deadline”), advise the Administrative Agent whether or not such Lender agrees to
such extension (and each Lender that determines not to so extend its Commitment
Termination Date (a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Notice Deadline) and any Lender that does not so advise the
Administrative Agent on or before the Notice Deadline shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.  Following any extension, the
LC Exposure shall continue to be held ratably among the Lenders, but on the
Commitment Termination Date applicable to the Loans of any Non-Extending Lender,
the LC Exposure of such Non-Extending Lender shall be ratably reallocated, to
the extent of the unused Commitments of the extending Lenders, to such extending
Lenders (without regard to whether the conditions set forth in Section 4.02 can
then be satisfied) and the Borrowers shall cash collateralize the balance of
such LC Exposure in accordance with Section 2.06(k). Promptly following the
Notice Deadline, the Administrative Agent shall notify the Company of each
Lender’s determination under this Section.


- 58 -

--------------------------------------------------------------------------------

(c)            Additional Commitment Lenders.  The Company shall have the right
on or before the Existing Termination Date to replace each Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
assignees with Commitments terminating on the Extended Commitment Termination
Date (each, an “Additional Commitment Lender”) as provided in Section 2.19(b),
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall undertake a Commitment of such Non-Extending Lender (and, if any such
Additional Commitment Lender is already a Lender, its Commitment of such
Non-Extending Lender shall be in addition to such Lender’s Commitment hereunder
on such date).


(d)           Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Commitment
Termination Date and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the date on which such extension becomes effective,
then, effective as of such date, the Commitment Termination Date of each
extending Lender and of each Additional Commitment Lender shall be extended to
the Extended Commitment Termination Date (except that, if such date is not a
Business Day, such Extended Commitment Termination Date shall be the immediately
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.


(e)            Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Commitment Termination Date pursuant to this
Section shall not be effective with respect to any Lender unless: (i) at the
time of and immediately after giving effect to such extension, no Default or
Event of Default shall have occurred and be continuing; (ii) the representations
and warranties of the Loan Parties set forth in this Agreement and in the other
Loan Documents shall be true and correct on and as of the date of such extension
(or, if any such representation or warranty is expressly stated to have been
made as of a specific earlier date, as of such specific date); and (iii) on the
Existing Termination Date, each of the Borrowers shall prepay any outstanding
Loans of each Non-Extending Lender that has not been replaced as provided in
Section 2.24(c) (and pay any additional amounts required pursuant to Section
2.16).


(f)            Issuing Banks.  Each Issuing Bank shall be deemed to be a Lender
for purposes of this Section 2.24 with respect to the extension of its LC
Commitment.


(g)           Conflicting Provisions.  This Section 2.24 shall supersede any
provisions in Section 2.18 or 10.02 to the contrary.


- 59 -

--------------------------------------------------------------------------------

ARTICLE III


REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Lenders that:


SECTION 3.01      Organization; Powers.  Each of the Loan Parties and each of
their Subsidiaries (other than Non-Material Subsidiaries) is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to carry on its business as now conducted.  Each of the Loan
Parties and each of their Subsidiaries (other than Non-Material Subsidiaries) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure to be so
qualified or in good standing could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.


SECTION 3.02      Authorization; Enforceability.  The Transactions are within
each Loan Party’s corporate, limited liability company or other like powers and
have been duly authorized by all necessary corporate, limited liability company
or other like action and, if required, by all necessary shareholder, member,
partner or other like action.  The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


SECTION 3.03      Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not (i) violate in any
material respect any applicable law or regulation or any order of any
Governmental Authority binding upon the Company or any of its Subsidiaries or
(ii) violate the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Company, any Loan Party or any of their Subsidiaries or their assets, or give
rise to a right thereunder to require any payment to be made by any such Loan
Party or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries,
except Liens pursuant to the Loan Documents.


SECTION 3.04      Financial Condition; No Material Adverse Change.


(a)          Financial Condition.  The Company has heretofore furnished to the
Lenders (i) its consolidated balance sheet and statements of income,
shareholders’ equity and cash flows as of and for the fiscal year ended December
31, 2017, reported on by its independent public accountants and (ii) its
unaudited consolidated balance sheet and statements of income, shareholders’
equity and cash flows as of and for the fiscal quarter ended June 30, 2018. 
Such financial statements present fairly, in all material respects, the
financial condition and results of operations and cash flows of the Company and
its Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject, in the case of such quarterly statements, to the absence of notes and
normal year-end adjustments.


(b)          No Material Adverse Effect.  Since December 31, 2017, no event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect.


- 60 -

--------------------------------------------------------------------------------

SECTION 3.05      Properties.


(a)            Property Generally.  Each of the Loan Parties and their
Subsidiaries has good and marketable title to, or valid leasehold interests in,
all the real and personal property that is material to its business, free of all
Liens other than Liens permitted by Section 6.02.


(b)           Intellectual Property.  Except where such failure would not
reasonably be expected to have a Material Adverse Effect, each of the Loan
Parties and their Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, domain names, copyrights, patents, technology, trade secrets,
know-how and other intellectual property rights (“Intellectual Property”)
material to the business of the Company and its Subsidiaries, taken as a whole,
free and clear of all Liens other than Liens permitted by Section 6.02(b), and
the use thereof and the conduct of their business by each of the Loan Parties
and their Subsidiaries does not infringe in any material respect upon the rights
of any other Person.  Each such registration and application that is material to
the conduct of the business of the Company and its Subsidiaries taken as a whole
is subsisting, and has not expired or been abandoned or cancelled.


SECTION 3.06      Litigation and Environmental Matters.


(a)           Actions, Suits and Proceedings.  Except as disclosed in Schedule
3.06(a), there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority now pending against or, to the knowledge of any Loan
Party, threatened against or affecting the Company or any of its Subsidiaries
that (i) could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) involve this Agreement, any other
Loan Document or the Transactions.


(b)           Environmental Matters.  Except as disclosed in Schedule 3.06(b),
and except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit,
registration, exemption, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any pending or threatened claim with respect to
any Environmental Liability and (iv) knows of any basis for any Environmental
Liability.


SECTION 3.07      Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940, as amended, or is subject to registration under that Act.


SECTION 3.08      Taxes.  Each of the Company and its Subsidiaries has timely
filed or caused to be timely filed all Tax returns and reports required to have
been filed and has timely paid or caused to be timely paid all Taxes required to
have been paid by it (including in its capacity as withholding agent), except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) where the failure to do so could not
reasonably be expected to individually or in the aggregate result in a Material
Adverse Effect.  No material Tax liens have been filed and no material claims
are being asserted with respect to any Taxes.


SECTION 3.09      ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715:  Compensation-Retirement Benefits)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by an amount
that could reasonably be expected to result in a Material Adverse Effect.


- 61 -

--------------------------------------------------------------------------------

SECTION 3.10      Disclosure.  Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) it is understood and agreed that uncertainty is
inherent in any forecasts or projections and no assurances can be given by the
Company of the future achievement of such performance.


SECTION 3.11      Use of Credit.  Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock.


SECTION 3.12      Compliance with Laws and Agreements.  Each Loan Party and its
Subsidiaries are in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it (including those under the PATRIOT Act to the extent applicable to it) or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.13      No Default.  No Default or Event of Default has occurred and
is continuing.


SECTION 3.14      [Reserved].


SECTION 3.15      [Reserved].


SECTION 3.16      [Reserved].


SECTION 3.17      [Reserved].


SECTION 3.18      Insurance.  As of the Effective Date, the insurance required
under Section 5.05 is in effect and all premiums in respect of such insurance
have been paid.  The Borrowers believe that the insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries are adequate.


SECTION 3.19      Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns, and no material unfair labor practice charges,
against any Loan Party or its Subsidiaries pending or, to the knowledge of the
Borrowers, threatened.  The terms and conditions of employment, hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in material violation of the Fair Labor Standards Act, or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters.  All material payments due from any Loan Party or any of its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages, vacation pay and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary.


- 62 -

--------------------------------------------------------------------------------

SECTION 3.20      Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions.   The
Company has implemented and maintains in effect policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
directors and, to the knowledge of the Company, its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respect and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company being designated as a Sanctioned Person.  None
of (i) the Company, any Subsidiary or any of their respective directors,
officers or employees or (ii) to the knowledge of the Company, any Subsidiary
that will act in any capacity in connection with or directly benefit from the
credit facility established hereby, is a Sanctioned Person.  No Loan or Letter
of Credit, use of proceeds or other Transaction will violate Anti-Corruption
Laws or applicable Sanctions.


SECTION 3.21      EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.


ARTICLE IV


CONDITIONS


SECTION 4.01      Effective Date.  This Agreement shall become effective on the
date (the “Effective Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):


(a)            Executed Counterparts.  The Administrative Agent (or its counsel)
shall have received (i) from the Company, each Subsidiary Borrower and each
Person listed on Schedule 1.01A either (x) a counterpart of this Agreement
signed on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies (which may include facsimile
transmission of a signed signature page) of the Loan Documents and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents.


(b)           Opinion of Counsel to the Loan Parties.  The Administrative Agent
(or its counsel) shall have received a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
Cravath, Swaine & Moore LLP, counsel to the Loan Parties, substantially in the
form of Exhibit C and such other counsel for the Loan Parties satisfactory to
the Administrative Agent, and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent), in each case in form
and substance reasonably acceptable to the Administrative Agent and its counsel.


(c)            [Reserved].


- 63 -

--------------------------------------------------------------------------------

(d)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers or managers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by‑laws or operating, management
or partnership agreement, and (ii) a good standing certificate for each Loan
Party from its jurisdiction of organization.


(e)            No Default Certificate.  The Administrative Agent shall have
received a certificate, signed by a Financial Officer and dated the Effective
Date (i) stating that no Default has occurred and is continuing, (ii) stating
that the representations and warranties contained in Article III are true and
correct as of such date, and (iii) certifying any other factual matters as may
be reasonably requested by the Administrative Agent.


(f)            Fees.  The Lenders and the Agents shall have received all fees
required to be paid, and all expenses for which invoices have been presented at
least two Business Days prior to the Effective Date (including the reasonable
fees and expenses of legal counsel).


(g)           Amendment and Restatement.  On the Effective Date, all Loans and
other amounts outstanding under the Existing Credit Agreement, if any, shall be
repaid and unpaid accrued interest, commitment fees and letter of credit fees
payable under the Existing Credit Agreement shall be paid, in each case
contemporaneously with the making of Loans hereunder.


(h)           Governmental and Third-Party Approval.  All governmental and
third-party approvals necessary in connection with the financing contemplated
hereunder and the continuing operations of the Company and its Subsidiaries
(including shareholder and lender approvals, if any) shall have been obtained
and shall be in full force and effect, and all applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose burdensome conditions
on the financing contemplated hereby.


(i)             Legal and Regulatory Matters.  All legal (including tax
implications) and regulatory matters shall be reasonably satisfactory to the
Administrative Agent, including but not limited to compliance with all
applicable requirements of Regulations U, T and X of the Board of Governors of
the Federal Reserve System.


(j)             Subsidiary Borrowers.  The Administrative Agent shall have
received, for each Subsidiary designated as a Subsidiary Borrower as of the
Effective Date, such documents and certificates required to be delivered under
Section 2.21 to the extent that (i) such Subsidiary was not a Subsidiary
Borrower immediately prior to giving effect to the Effective Date and (ii) such
documents and certificates are not already being delivered hereunder.


(k)            Other Documents.  (i) Each Lender shall have received all
documentation and other information required by regulatory authorities with
respect to the Loan Parties under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, that has been requested by such Lender and (ii) to the extent any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) Business Days Prior to the Closing Date, any
Lender that has requested, in a written notice to the Company at least ten (10)
Business Days prior to the Closing Date, a Beneficial Ownership Certification in
relation to such Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).


- 64 -

--------------------------------------------------------------------------------

Any determination by the Administrative Agent that the provisions of this
Section 4.01 have been satisfied (or waived in accordance with Section 10.02)
shall be conclusive and binding unless any Lender shall object prior to the
Effective Date.  The Administrative Agent shall notify the Company and the
Lenders of the Effective Date, which must occur on or prior to 11:59 p.m., New
York City time, on October 31, 2018, and such notice shall be conclusive and
binding.


SECTION 4.02      Each Credit Event.  The obligation of each Lender to make any
Loan, and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:


(a)            the representations and warranties of the Loan Parties set forth
in Article III of this Agreement (but excluding the representations and
warranties set forth in Section 3.04(b) and 3.06(a)) shall be true and correct
in all material respects (or, to the extent subject to materiality or Material
Adverse Effect qualifiers, in all respects) on and as of the date of such Loan
or the date of issuance, amendment, renewal or extension of such Letter of
Credit (or, if any such representation or warranty is expressly stated to have
been made as of a specific earlier date, as of such specific date), as
applicable; and


(b)           at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.


The making of each Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.


ARTICLE V


AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full in cash and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:


SECTION 5.01      Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:


(a)            as soon as available, but in any event within 75 days after the
end of each fiscal year of the Company (or such lesser number of days within
which the Company shall be required to file its Annual Report on Form 10-K for
such fiscal year with the SEC), the audited consolidated balance sheet and
related statements of income, shareholders’ equity and cash flows of the Company
and its Subsidiaries as of the end of and for such year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the previous fiscal year, all reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;


- 65 -

--------------------------------------------------------------------------------

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company (or such lesser number of days within which the Company shall be
required to file its Quarterly Report on Form 10-Q for such fiscal quarter with
the SEC), the consolidated balance sheet and related statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;


(c)            within the time specified for delivery of financial statements
under clause (a) or (b) of this Section, (I) a certificate of a Financial
Officer certifying, (i) in the case of financial statements delivered pursuant
to clause (b) above, as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (iii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.11 and (II) if there shall
have been any material change in GAAP or in the application thereof that applies
to the Company or any Subsidiary since the date of the audited financial
statements referred to in Section 3.04(a) (unless such change shall theretofore
have been notified under this subclause (II)), a notification from a Financial
Officer as to such change, specifying the effect of such change on the financial
statements accompanying such notification;


(d)           [reserved];


(e)           [reserved];


(f)            [reserved];


(g)           [reserved];


(h)           promptly (i) after the filing thereof, copies of all periodic and
other reports, periodic and other certifications of the chief executive officer
and chief financial officer of the Company, registration statements and other
publicly available materials filed by the Company or any of its Subsidiaries
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange (other than any
exhibits to any of the foregoing which are too voluminous to furnish and which
are made available by the Company or any of its Subsidiaries on such Person’s
website and any registration statement on Form S-8 or its equivalent) and (ii)
after the distribution thereof, copies of all financial statements, reports,
proxy statements and other materials distributed by the Company to its
shareholders generally;


(i)            [reserved];


(j)            [reserved]; and


- 66 -

--------------------------------------------------------------------------------

(k)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent (or any
Lender through the Administrative Agent) may reasonably request, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or the Administrative Agent in order to comply with the Beneficial
Ownership Regulation.


Financial statements and other documents required to be delivered pursuant to
clause (a), (b) or (h) of this Section (to the extent any such financial
statements or other documents are included in reports or other materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i)  such
documents shall be available on the website of the SEC at http://www.sec.gov,
(ii) the Company posts such financial statements or other documents, or provides
a link thereto, on the Company’s website on the Internet or (iii) such financial
statements or other documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent).


SECTION 5.02      Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)           the occurrence of any Default or Event of Default; and


(b)           any event or development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth in
reasonable detail the nature of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.


SECTION 5.03      Existence; Conduct of Business.  Each Loan Party will, and
will cause each of its Subsidiaries to, other than in the case of any
Non-Material Subsidiary, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except where any of the following could not reasonably be expected to result in
a Material Adverse Effect, the rights, qualifications, licenses, permits,
privileges, governmental authorizations, Intellectual Property rights and
franchises used or useful in the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.


SECTION 5.04      Taxes.  Each Loan Party will, and will cause each of its
Subsidiaries to, pay or discharge all Taxes before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment could not
reasonably be expected to individually or in the aggregate result in a Material
Adverse Effect.


SECTION 5.05      Maintenance of Properties; Insurance.  Each Loan Party will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations, in each case, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


- 67 -

--------------------------------------------------------------------------------

SECTION 5.06      Books and Records; Inspection Rights.  Each Loan Party will,
and will cause each Subsidiary to, (i) keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent or any
Lender), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested (but in no event more
frequently than one time a year unless an Event of Default has occurred and is
continuing) and all with a representative of the Company present.


SECTION 5.07      Compliance with Laws and Obligations.


(a)            Each Loan Party will, and will cause each of its Subsidiaries to,
comply with all Requirements of Law applicable to it (including those under the
PATRIOT Act to the extent applicable to it) or its property and all Material
Indebtedness and all other material Contractual Obligations not constituting
Indebtedness, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(b)           The Company will, and will cause each of its Subsidiaries to,
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08      Use of Proceeds and Letters of Credit.  The proceeds of the
Loans will be used, and Letters of Credit will be issued, only for general
corporate purposes of the Company and its Subsidiaries including acquisitions
otherwise permitted hereunder.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X as in effect from time to time.  The Borrowers will not
request or obtain any Borrowing or Letter of Credit, and the Company shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers and employees shall not use, the proceeds of any Borrowing
or Letter of Credit, (A) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or (B) for any other purpose that would result in the
violation of any Sanctions applicable to any party hereto.  The Borrowers will
not request or obtain any Borrowing or Letter of Credit, and the Company shall
take reasonable measures to ensure that the proceeds of any Borrowing or Letter
of Credit are not used, and that its Subsidiaries and its or their respective
directors, officers and employees shall not use the proceeds of any Borrowing or
Letter of Credit in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.


SECTION 5.09      Governmental Authorizations.  Each Loan Party will, and will
cause each of its Subsidiaries to, promptly from time to time obtain or make and
maintain in full force and effect all material licenses, consents,
authorizations and approvals of, and all material filings and registrations
with, any Governmental Authority from time to time necessary under the laws of
the jurisdiction in which each Loan Party is located for the making and
performance by each such Loan Parties of the Loan Documents.


- 68 -

--------------------------------------------------------------------------------

ARTICLE VI


NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:


SECTION 6.01      Indebtedness.


The Company will not permit any of its Subsidiaries (other than any Loan Party)
to create, incur or suffer to exist any Indebtedness, except:


(a)           [reserved];


(b)           Indebtedness of Subsidiaries existing on the date hereof and set
forth on Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof;


(c)            Indebtedness of any Subsidiary to the Company or any other
Subsidiary;


(d)           Guarantees by any Subsidiary of Indebtedness of the Company or any
other Subsidiary, provided that the Indebtedness so Guaranteed is permitted or
not prohibited by this Section 6.01;


(e)            Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within 270
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed the greater of (x) $115,000,000 and (y) 5% of
Total Assets at the time of incurrence (and after giving effect thereto and to
related acquisitions and dispositions of assets), as determined based on the
financial statements of the Company most recently delivered pursuant to Section
5.01(a) or (b);


(f)            Indebtedness which represents an extension, refinancing,
replacement or renewal of any of the Indebtedness described in clauses (b), (e),
(j), (k), (l) or (u) hereof; provided that, (i) the principal amount of such
Indebtedness is not increased (except to the extent used to finance accrued
interest and premium (including tender or makewhole premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses), (ii)
any Liens securing such Indebtedness are not extended to any additional property
the Company or any of its Subsidiaries or, if the original Indebtedness was
unsecured, then the refinancing, renewal or extension Indebtedness shall be
unsecured (other than with Available Collateral), (iii) no Subsidiary that was
not originally obligated with respect to repayment of such Indebtedness is
required to become obligated with respect thereto and (iv) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Indebtedness so extended, refinanced or renewed;


(g)           Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


- 69 -

--------------------------------------------------------------------------------

(h)           Indebtedness of any Subsidiary in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;


(i)            Indebtedness of any Subsidiary that owns Available Collateral
incurred to refinance in whole or in part Existing 2021 Notes or for any other
purpose (it being understood that the proceeds of any such Indebtedness incurred
to refinance Existing 2021 Notes may be deposited in an account subject to
control arrangements in favor of the trustee under the 2013 Existing Notes
Indenture reasonably satisfactory to the Administrative Agent pending the
application of such proceeds to refinance such Existing 2021 Notes); provided
that the aggregate principal amount of Indebtedness at any time outstanding in
reliance on this paragraph (i) (net of the amount of any proceeds on deposit in
any control account as described above) shall not, when taken together with (1)
the aggregate outstanding principal amount of the Existing 2021 Notes (or any
refinancing or replacement of the Existing 2021 Notes incurred in reliance on
paragraph (f) above (disregarding any principal amount in excess of the original
principal amount thereof permitted to be incurred pursuant to the parenthetical
contained in clause (i) of such paragraph (f)), other than a refinancing or
replacement that can be incurred under clause (j) below, which shall be deemed
to use the basket under clause (j) and not the basket under this clause (i)),
and (2) the aggregate amount of sale and leaseback transactions consummated
pursuant to clause (ii) or (iii) of Section 6.07, exceed $300,000,000;
provided further that immediately after giving effect on a Pro Forma Basis to
the incurrence of any Indebtedness pursuant to this paragraph (i), no Default or
Event of Default shall have occurred and be continuing;


(j)            [reserved];


(k)           Indebtedness of Foreign Subsidiaries or of Foreign Holdcos;
provided that the aggregate principal amount of Indebtedness permitted by this
paragraph (k), together with the aggregate amount of sale and leaseback
transactions consummated pursuant to clause (iv) of Section 6.07, at any time
outstanding shall not exceed the greater of (x) $150,000,000 and (y) 6.0% of the
aggregate assets held by, or related to, the Foreign Subsidiaries of the Company
determined at the time of incurrence (and after giving effect thereto and to
related acquisitions and dispositions of assets), as determined based on the
financial statements of the Company most recently delivered pursuant to Section
5.01(a) or (b) (or, prior to the first such delivery of financial statements, in
the financial statements referred to in Section 3.04(a));


(l)            Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (l) at any time outstanding shall not
exceed $35,000,000;


(m)          Indebtedness arising out of Capital Leases incurred in connection
with sale and leaseback transactions permitted by Section 6.07;


(n)           [reserved];


(o)           Indebtedness arising out of customer deposits in the ordinary
course of business;


- 70 -

--------------------------------------------------------------------------------

(p)           Indebtedness with respect to surety bonds and similar arrangements
incurred in the ordinary course of business;


(q)           Indebtedness arising in connection with (i) any Permitted Foreign
Securitization or (ii) any Permitted Floorplan Vehicle Transaction;


(r)            [reserved];


(s)            Guarantees of obligations of Persons other than Subsidiaries;


(t)            other Indebtedness, when aggregated with the outstanding
principal amount of obligations secured pursuant to Section 6.02(n) and the
aggregate amount of sale and leaseback transactions consummated under Section
6.07(i), not to exceed the greater of (x) $50,000,000 and (y) 2.0% of Total
Assets at the time of incurrence (and after giving effect thereto and to related
acquisitions and dispositions of assets), as determined based on the financial
statements of the Company most recently delivered pursuant to Section 5.01(a) or
(b);


(u)           Indebtedness of any Subsidiary that owns a Fond du Lac Facility,
including the Fond du Lac Existing Indebtedness, that is secured by assets
included in the Fond du Lac Facility; provided that the aggregate principal
amount of Indebtedness permitted by this paragraph (u), together with the
aggregate amount of sale and leaseback transactions consummated pursuant to
clause (v) of Section 6.07 and the aggregate amount of any refinancing
Indebtedness in respect of such Indebtedness incurred in reliance on paragraph
(f) above, shall not exceed $30,000,000 at any time outstanding; and


(v)           Floorplan Receivables Permitted Indebtedness.


SECTION 6.02      Liens.  No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:


(a)           Liens consisting of cash collateral with respect to Letters of
Credit;


(b)           Permitted Encumbrances;


(c)           any Lien on any property or asset of any Borrower or any
Subsidiary existing on the date hereof and listed in Schedule 6.02; provided
that (i) no such Lien shall extend to any other property or asset of any
Borrower or any Subsidiary and (ii) any such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that are permitted hereby;


(d)           Liens on fixed or capital assets acquired, constructed or improved
by any Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(e) (including debt of the type
referred to in Section 6.01(e) incurred by the Company), (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of such
Borrower or Subsidiary or any other Borrower or Subsidiary;


- 71 -

--------------------------------------------------------------------------------

(e)           any Lien existing on any property or asset prior to the
acquisition thereof by any Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary or is merged or
consolidated with any Borrower or any Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary or is so merged or consolidated
securing Indebtedness permitted under Section 6.01(l) (including debt of the
type referred to in Section 6.01(l) incurred by the Company); provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition, merger or consolidation or such Person becoming a Subsidiary, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of such Borrower or Subsidiary or any other Borrower or Subsidiary and (iii)
such Lien shall secure only those obligations which it secures on the date of
such acquisition, merger or consolidation or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that are permitted hereby;


(f)            interests of a lessor under any Capital Lease entered into in
connection with sale and leaseback transactions permitted pursuant to Section
6.07;


(g)           Liens granted by a Subsidiary that is not a Loan Party in favor of
any Borrower or another Subsidiary in respect of Indebtedness owed by such
Subsidiary;


(h)           Liens on property or assets of Foreign Subsidiaries and Foreign
Holdcos outside the United States of America, Liens on Foreign Equity Interests
and Liens on Foreign Receivables securing Indebtedness permitted by Section
6.01(k) (including debt of the type referred to in Section 6.01(k) incurred by
the Company);


(i)             Liens securing Indebtedness permitted by Section 6.01(i)
(including debt of the type referred to in Section 6.01(i) incurred by the
Company); provided that such Liens are limited to Liens on the Available
Collateral; and Liens on cash and Cash Equivalents securing Indebtedness
permitted by Section 6.01(o) or (p);


(j)             Liens on (i) Foreign Receivables and related assets arising in
connection with any Permitted Foreign Securitization and (ii) Liens on Floorplan
Borrowing Base Assets and related assets or interests therein arising in
connection with any Permitted Floorplan Vehicle Transaction;


(k)            Liens consisting of rights of first refusal, put/sale options and
other customary arrangements with respect to, and restrictions on, the sale,
pledge or other transfer of Equity Interests in Persons in which not all the
Equity Interests are owned by the Company and its Subsidiaries;


(l)             Liens arising from precautionary UCC financing statements or
other Lien filings made in respect of any lease or other Disposition permitted
by this Agreement;


(m)           Liens on rights in respect of insurance premiums paid on behalf of
the Company;


(n)           other Liens securing obligations in an aggregate amount
outstanding, when aggregated with the outstanding principal amount of
obligations secured pursuant to Section 6.01(t) and the aggregate amount of sale
and leaseback transactions consummated under Section 6.07(i), at any time not in
excess of the greater of (x) $50,000,000 and (y) 2.0% of Total Assets at the
time of incurrence (and after giving effect thereto and to related acquisitions
and dispositions of assets), as determined based on the financial statements of
the Company most recently delivered pursuant to Section 5.01(a) or (b);


- 72 -

--------------------------------------------------------------------------------

(o)           Liens on the Fond du Lac Facility securing Indebtedness permitted
by Section 6.01(u) (including debt of the type referred to in Section 6.01(u)
incurred by the Company) or any refinancing thereof permitted by Section
6.01(f);


(p)           (i) Liens on proceeds of dispositions of assets pledged in
compliance with this Agreement to secure other Indebtedness to the extent such
proceeds are held following such disposition pending application thereof in
accordance with the requirements of such other Indebtedness; and (ii) Liens on
cash or Cash Equivalents of the Company or any Subsidiary arising in connection
with defeasing Existing 2021 Notes or otherwise making them subject to cash
collateral or escrow arrangements satisfactory to the Administrative Agent; and


(q)           Floorplan Receivables Permitted Liens.


SECTION 6.03     Fundamental Changes.


(a)            The Company will not, nor will it permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, or Dispose (whether in
one transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Company and its
Subsidiaries, taken as a whole, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Subsidiary of the Company may merge into the Company
in a transaction in which the Company is the surviving entity, (ii) any
Subsidiary may merge or liquidate into any other Subsidiary, (iii) any
Subsidiary may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders, (iv) the Company may merge
into, or consolidate with, another Person, provided that (x) the resulting,
surviving or transferee Person (the “Successor Company”) will be a Person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and the Successor Company will expressly
assume all the obligations of the Company under this Agreement and the Loan
Documents to which it is a party by executing and delivering to the
Administrative Agent a joinder or one or more other documents or instruments in
form reasonably satisfactory to the Administrative Agent; (y) at the time and
immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary as a result of such transaction as having been incurred by the
Successor Company or such Subsidiary at the time of such transaction), no
Default or Event of Default will have occurred and be continuing; and (z) the
Company shall have delivered to the Administrative Agent (i) certificates.
corporate documentation and other information of the type referred to in Section
4.01(b) and (d) and (ii) a certificate signed by a Financial Officer and a legal
opinion each to the effect that such consolidation, merger or transfer complies
with the provisions described in this paragraph.


(b)           No Loan Party will, nor will it permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by any of the
Borrowers and their Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.


SECTION 6.04     [Reserved].


- 73 -

--------------------------------------------------------------------------------

SECTION 6.05      Transactions with Affiliates. The Company will not, nor will
it permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
solely between or among the Company and any Subsidiary not involving any other
Affiliate, (c) any Indebtedness permitted under Section 6.01(b), (c), (d) or, to
the extent relating to the foregoing, (f), (d) any dividend or other
distribution with respect to Equity Interests, (e) the payment of reasonable
fees to directors of the Company or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Company or any Subsidiary in the
ordinary course of business, (f) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options, equity incentive and stock ownership
plans approved by the Company’s or a Subsidiary’s board of directors and the
2005 Elective Deferred Incentive Compensation Plan, (g) transactions with the
BAC Joint Venture consisting of (x) receivables securitizations entered into in
the ordinary course of business and consistent with past practices and (y) cash
equity contributions by the Company and/or any Subsidiary to the BAC Joint
Venture, (h) transactions arising in connection with any Permitted Foreign
Securitization or any Permitted Floorplan Vehicle Transaction, and (i) sales of
inventory.


SECTION 6.06      [Reserved].


SECTION 6.07      Sale and Leaseback Transactions.  No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for (i)
any such sale of any fixed or capital assets by any Borrower or any Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 270 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset, provided that the aggregate amount of sale and leaseback
transactions consummated pursuant to this clause (i) shall not exceed (x)
$100,000,000 plus (y) an amount, when aggregated with the outstanding principal
amount of obligations incurred pursuant to Section 6.01(t) and obligations
secured pursuant to Section 6.02(n), shall not exceed the greater of (x)
$50,000,000 and (y) 2.0% of Total Assets at the time of incurrence (and after
giving effect thereto and to related acquisitions and dispositions of assets),
as determined based on the financial statements of the Company most recently
delivered pursuant to Section 5.01(a) or (b), (ii) Permitted Refinancing Sale
and Leaseback Transactions in an aggregate amount at any time outstanding,
together with the aggregate amount of sale and leaseback transactions
consummated under clause (iii) below and the aggregate principal amount of
Indebtedness incurred under Section 6.01(i), not to exceed $300,000,000, (iii)
Permitted Other Sale and Leaseback Transactions in an aggregate amount at any
time outstanding not to exceed $70,000,000 or, together with the aggregate
amount of sale and leaseback transactions consummated under clause (ii) above
and the aggregate principal amount of Indebtedness incurred under Section
6.01(i), not to exceed $300,000,000, (iv) Permitted Foreign Sale and Leaseback
Transactions in an aggregate amount, together with the aggregate principal
amount of Indebtedness incurred under Section 6.01(k) at any time outstanding,
not to exceed the greater of (x) $100,000,000 and (y) 4.0% of the aggregate
assets held by, or related to, the Foreign Subsidiaries of the Company
determined at any time in accordance with GAAP as disclosed in the financial
statements or in the footnotes to the financial statements of the Company most
recently delivered pursuant to Section 5.01(a) or (b) (or, prior to the first
such delivery of financial statements, in the financial statements referred to
in Section 3.04(a)), and (v) Fond du Lac Sale and Leaseback Transactions in an
aggregate amount, together with the aggregate principal amount of Indebtedness
incurred under Section 6.01(u) and the aggregate amount of any refinancing
Indebtedness in respect of such Indebtedness incurred in reliance on Section
6.01(f) at any time outstanding, not to exceed $70,000,000.


SECTION 6.08      [Reserved].


- 74 -

--------------------------------------------------------------------------------

SECTION 6.09      [Reserved].


SECTION 6.10      [Reserved].


SECTION 6.11      Financial Covenants.


(1)            Minimum Interest Coverage Ratio.  The Loan Parties will not
permit the Interest Coverage Ratio as at the last day of any Test Period to be
less than 3.00 to 1.00.


(2)            Maximum Leverage Ratio.   The Loan Parties will not permit the
Leverage Ratio as at the last day of any Test Period to be more than 3.50 to
1.00.


SECTION 6.12      Lines of Business.  No Loan Party will, nor will it permit any
of its Subsidiaries to, enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Loan Party and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.


ARTICLE VII


EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:


(a)           any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)           any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days or more;


(c)            any representation or warranty made or deemed made by or on
behalf of any Loan Party or any of their Subsidiaries in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made or
furnished;


(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to any
Loan Party’s existence) or 5.08 or Article VI ;


(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b), (c) or (d) of this Article) or any other Loan Document and
such failure shall continue unremedied for a period of 30 or more days after
notice thereof from the Administrative Agent;


- 75 -

--------------------------------------------------------------------------------

(f)            any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, or any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) bankruptcy, liquidation, winding up,
dissolution, reorganization, examination, suspension of general operations or
other relief in respect of a Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of a Loan Party or its debts, or of a substantial part
of its assets, under any Insolvency Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of any Loan Party or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;


(h)           any Loan Party or any Subsidiary (other than any Non-Material
Subsidiary) of any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Insolvency Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of a Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(i)             any Loan Party or any Subsidiary (other than any Non-Material
Subsidiary) of a Loan Party shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;


(j)             one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against any Loan Party or any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment;


(k)            (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings to terminate any Plan(s) or (iv) any Loan Party
or any of their respective ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan; and in each case in clauses (i)
through (iv) above, such event or condition, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;


(l)             a Change in Control shall occur;


- 76 -

--------------------------------------------------------------------------------

(m)          the Loan Guaranty shall fail to remain in full force or effect with
respect to the Company or any action shall be taken by the Company to
discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or the Company shall deny that it has any further liability under the
Loan Guaranty, or shall give notice to such effect, or shall contest the
enforceability of the Loan Guaranty;


(n)           [reserved];


(o)           any Loan Party or any Subsidiary of any Loan Party shall (i) be
the subject of any proceeding or investigation pertaining to the release of any
Hazardous Material into the indoor or outdoor environment, or (ii) violate any
Environmental Law, which, in the case of any event described in clause (i) or
clause (ii), has resulted in an Environmental Liability in an amount which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which Environmental Liability is not properly reserved
against, paid, bonded or otherwise discharged within thirty (30) days or which
is not being  reasonably contested in good faith; provided that, after taking
into account any such reserve, or the terms of any such payment, bond or
discharge, or the pendency of any such contestment, such Environmental Liability
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; or


(p)           or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any Loan Document has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms;
 
then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company (on
behalf of itself and all other Loan Parties), take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Loan Parties accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties; in case
of any event with respect to the Borrowers described in clause (g) or (h) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Loan Parties.  Upon the
occurrence and the continuance of an Event of Default, the Administrative Agent
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the Uniform Commercial Code.


ARTICLE VIII


THE ADMINISTRATIVE AGENT


Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.


- 77 -

--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, invest in and
generally engage in any kind of business with the Loan Parties or any Subsidiary
of a Loan Party or other Affiliate thereof as if it were not the Administrative
Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary of any Loan Party that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  Each party hereto agrees that it will not
assert any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein, (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth herein or
therein, or in connection herewith or therewith, (v) the validity,
enforceability, adequacy, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, (i) any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it to be genuine and to have been authorized, signed
or sent by the proper Person, (ii) any statement made to it orally or by
telephone and believed by it to be made or authorized by the proper Person or
(iii) any statement made by a director, authorized signatory or employee of any
Person regarding any matters which may reasonably be assumed to be within his or
her knowledge or within his or her power to verify.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company or any of its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.


- 78 -

--------------------------------------------------------------------------------

The Administrative Agent does not warrant the accuracy or completeness of any
electronic communications, or the adequacy of any electronic platform and
expressly disclaims liability for errors or omissions in any electronic platform
and electronic communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent in connection with any
electronic communications or any electronic platform. In no event shall the
Administrative Agent have any liability to any Loan Party, any Lender or any
other person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Administrative Agent’s
transmission of communications through the internet or any electronic platform.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Company.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor with (unless an Event of
Default shall have occurred and be continuing) the prior written consent of the
Company (which consent shall not be unreasonably withheld).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges, obligations and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


- 79 -

--------------------------------------------------------------------------------

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents.


Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, Joint
Bookrunners, Syndication Agents and Documentation Agents named on the cover page
of this Agreement shall not have any duties or liabilities under this Agreement,
except in their capacity, if any, as Lenders.


Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each other Agent and each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


In addition, unless either (1) the immediately preceding sub-clause (i) is true
with respect to a Lender or (2) a Lender has provided another representation,
warranty and covenant in accordance with the immediately preceding sub-clause
(iv), such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each other
Agent and each other Lead Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, any other Agent or any Lead
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).


- 80 -

--------------------------------------------------------------------------------

The Administrative Agent and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


ARTICLE IX


GUARANTEE


SECTION 9.01      The Guarantee.  The Company hereby agrees that it is liable
for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to each Credit Party and their respective successors
and assigns the prompt payment in full when due (whether by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
each Subsidiary Borrower and all reimbursement obligations in respect of LC
Disbursements and all interest thereon payable by each Subsidiary Borrower
pursuant to this Agreement, and all other amounts from time to time owing to the
Credit Parties by each Subsidiary Borrower under this Agreement or under any of
the other Loan Documents, any Letter of Credit or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Credit Parties, in each case strictly in
accordance with the terms thereof) (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Company hereby further agrees that if
any Subsidiary Borrower shall fail to pay in full when due (whether by
acceleration or otherwise) any of the Guaranteed Obligations, the Company will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.


SECTION 9.02      Obligations Unconditional.  The Guaranteed Obligations of the
Company are absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Subsidiary
Borrowers under this Agreement, the other Loan Documents or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of the Company hereunder shall be absolute and
unconditional under any and all circumstances.  Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Company hereunder,
which shall remain absolute and unconditional as described above:


- 81 -

--------------------------------------------------------------------------------

(i)             at any time or from time to time, without notice to the Company,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;


(ii)            any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;


(iii)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or


(iv)          any lien or security interest granted to, or in favor of, the
Administrative Agent, any Issuing Lender or Issuing Lenders or any Lender or
Lenders as security for any of the Guaranteed Obligations shall fail to be
perfected.


The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, any Issuing Lender or any Lender exhaust any right, power or remedy or
proceed against any Subsidiary Borrower or the Company under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.


The Company represents and warrants that in executing and delivering this
Agreement as guarantor, the Company has (i) without reliance on any Lender, any
Issuing Lender or the Administrative Agent or any information received from any
Lender, any Issuing Lender or the Administrative Agent and based upon such
documents and information the Company deems appropriate, made an independent
investigation of the transactions contemplated hereby, the other Loan Parties,
their respective business, assets, operations, prospects and condition,
financial or otherwise, and any circumstances which may bear upon such
transactions, the other Loan Parties or the obligations and risks undertaken
herein with respect to the Guaranteed Obligations; (ii) adequate means to obtain
from the other Loan Parties on a continuing basis information concerning the
other Loan Parties; (iii) full and complete access to the Loan Documents and any
other documents executed in connection with the Loan Documents; and (iv) not
relied and will not rely upon any representations or warranties of any Lender,
any Issuing Lender or the Administrative Agent not embodied herein or any acts
heretofore or hereafter taken by any Lender, any Issuing Lender or the
Administrative Agent (including any review by any Lender, any Issuing Lender or
the Administrative Agent of the affairs of any other Loan Party).


SECTION 9.03      Reinstatement.  The obligations of the Company under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Subsidiary Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Company agrees that it will
indemnify the Administrative Agent, each Issuing Lender and each Lender on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by the Administrative Agent, such Issuing Lender or such
Lender in connection with such rescission or restoration, including any such
reasonable costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law.


SECTION 9.04      Subrogation.  The Company hereby agrees that until the payment
and satisfaction in full of all Obligations and the expiration or termination of
all Letters of Credit and all Commitments, it shall not exercise any right or
remedy arising by reason of any performance by it of its guarantee in Section
9.01, whether by subrogation or otherwise, against any Loan Party or any other
guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.


- 82 -

--------------------------------------------------------------------------------

SECTION 9.05      Remedies.  The Company agrees that, as between the Company on
the one hand and the Administrative Agent, the Issuing Lenders and the Lenders
on the other, the obligations of each Subsidiary Borrower under this Agreement
may be declared to be forthwith due and payable as provided in Article VII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII ) for purposes of Section 9.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Subsidiary Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Subsidiary Borrower)
shall forthwith become due and payable by the Company for purposes of Section
9.01.


SECTION 9.06      Instrument for the Payment of Money.  The Company hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Issuing Lender, any
Lender or the Administrative Agent, at its sole option, in the event of a
dispute by the Company in the payment of any moneys due hereunder, shall have
the right to bring motion-action under New York CPLR Section 3213.


SECTION 9.07      Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising until the expiration or termination of the Commitments and payment in
full of the principal of and interest on each Loan and all fees and other
amounts payable hereunder and the expiration or termination of all Letters of
Credit and the reimbursement of all LC Disbursements.


SECTION 9.08      Subordination.  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Company of indemnity, contribution
or subrogation in respect of this guarantee under applicable law or otherwise
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations.


ARTICLE X


MISCELLANEOUS


SECTION 10.01     Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:


(i)             if to the Company, to it at 26125 N. Riverwoods Blvd. Suite 500,
Mettawa, Illinois 60045, Attention of Randy Altman, Vice President and Treasurer
(Telephone No. (847) 735-4599; email: randy.altman@brunswick.com);


(ii)            if to any other Loan Party, to the Company at the address set
forth above (with a copy to such Loan Party at its address (or facsimile
number), if any, (x) in the case of any Loan Party party hereto on the Effective
Date, provided below its signature hereto (if any) or (y) in the case of any
Loan Party that becomes party hereto after the Effective Date, set forth in the
Designation Letter to which it is a party (if any));


- 83 -

--------------------------------------------------------------------------------

(iii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Road, NCC5, Floor 01, Newark, Delaware 19713-2107,
Attention of Jonathan Martin (Telephone No. (302) 634-1964; Facsimile No. (302)
634-4733;


(iv)          if to (A) JPMCB, in its capacity as Issuing Lender, to JPMorgan
Chase Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa, Florida
33610-9120, Attention of Global Trade Services (Facsimile No. (813) 432-5161),
with a copy to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5,
Floor 01, Newark, Delaware 19713-2107, Attention of Jonathan Martin (Telephone
No. (302) 634-1964; Facsimile No. (302) 634-4733and (B) to any other Issuing
Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire; and


(v)           if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.


(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II unless otherwise agreed by
the Administrative Agent and such Lender.  The Administrative Agent or the
Company (on behalf of itself and all other Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.  Without limiting the foregoing, the
Administrative Agent agrees that, unless it shall otherwise advise the Company,
notices to be delivered by any Borrower to the Administrative Agent  pursuant to
Article II (including any such notices permitted to be given by telephone or
facsimile) may be delivered by e-mail transmissions to the Administrative Agent
at such e-mail address (or addresses) as the Administrative Agent shall from
time to time notify the Company.


(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of any such change by a Lender, by notice to the Company and
the Administrative Agent).

- 84 -

--------------------------------------------------------------------------------

 
SECTION 10.02    Waivers; Amendments.
 
(a)            No Deemed Waivers; Remedies Cumulative.  No failure or delay by
the Administrative Agent, any Issuing Lender or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lenders and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Lender may have had notice or knowledge of such
Default at the time.


(b)           Amendments.  Except as provided in Section 2.14(b), 2.23 or 2.24,
neither this Agreement, nor the other Loan Documents, nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Company (on behalf of itself and all
other Loan Parties) and the Required Lenders or by the Company (on behalf of
itself and all other Loan Parties) and the Administrative Agent with the written
consent of the Required Lenders; provided that no such agreement shall


(i)             increase the Commitment of any Lender without the written
consent of such Lender;


(ii)            reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;


(iii)           postpone the scheduled date of payment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby;


(iv)          change Section 2.09(d) without the consent of each Lender affected
thereby;


(v)           change the obligations of the Company pursuant to Article IX
without the written consent of each Lender;


(vi)          change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;


(vii)         [reserved];


(viii)        permit any Loan Party to assign its rights hereunder or under the
Loan Guaranty or release the Company from its Loan Guaranty without the consent
of each Lender;


(ix)           change any of the provisions of Section 2.22 without the written
consent of each of the Administrative Agent and the Issuing Lenders or change
the order of application of amounts payable set forth in clause (c) of such
section without the written consent of each affected Lender;


- 85 -

--------------------------------------------------------------------------------

(x)            subordinate payment under any Loan Document without the written
consent of each Lender; or


(xi)           change any of the provisions of Section 2.18(b) without the
written consent of each Lender.


provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Lender hereunder
without the prior written consent of the Administrative Agent or such Issuing
Lender, as the case may be.


(c)           [Reserved].


(d)           If, in connection with any proposed amendment, waiver or consent 
requiring the consent of “each Lender” or “each Lender affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (other than the Company or any of its Affiliates) which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, (x) to purchase for cash the Loans and other Borrower
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, (y) to comply with the requirements of paragraph (b) of Section 10.04
(with the Borrowers or the replacement Lender being responsible for any
applicable processing or recordation fee) and (z) to consent to the relevant
proposed amendment, and (ii) the Borrowers shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.  Each Lender agrees that an assignment required to be made
by it pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrowers, the Administrative Agent and the assignee
and that the Lender required to make such assignment need not be a party
thereto.


SECTION 10.03    Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Lender or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Issuing Lender or any Lender, in connection with the enforcement,
collection or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred in connection with any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with (i)
sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take; and (ii) forwarding
loan proceeds, collecting checks and other items of payment.


- 86 -

--------------------------------------------------------------------------------

(b)           Indemnification by the Loan Parties.  The Loan Parties shall,
jointly and severally, indemnify the Administrative Agent, each Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument pursuant thereto,
the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions in
connection therewith, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials under, at, on or from any property owned, leased or operated by the
Loan Parties or any of their Subsidiaries, or any Environmental Liability
related in any way to the Loan Parties or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its Related Parties or from a material breach of the agreements of such
Indemnitee or its Related Parties.


(c)            Reimbursement by Lenders.  To the extent that the Loan Parties
fail to pay any amount required to be paid by them to the Administrative Agent
or any Issuing Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Issuing Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Issuing Lender in its
capacity as such.


(d)           Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (including exemplary damages and as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.


(e)           Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.


- 87 -

--------------------------------------------------------------------------------

SECTION 10.04    Successors and Assigns.


(a)            Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) no Loan Party may
assign or otherwise transfer any of its respective rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)          Assignments by Lenders.


(i)            Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than a natural person) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:


(A)         the Company, provided that no consent of the Company shall be
required (i) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or (ii) if an Event of Default under clause (a), (g) or (h) of
Article VII has occurred and is continuing, for an assignment to any other
Person; provided, further, that the Company shall be deemed to have consented to
any such assignment unless the Company shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;


(B)          the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and


(C)         each Issuing Lender; provided that no consent of any Issuing Lender
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.


(ii)           Assignments shall be subject to the following additional
conditions:


(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;


- 88 -

--------------------------------------------------------------------------------

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;


(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
Section 2.19(b) or 10.02(d) shall not require the signature of the assigning
Lender to become effective; and


(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.


(iii)           Subject to acceptance and recording thereof pursuant to
paragraphs (b)(iv) and (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)          The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of (w) the names and addresses of the Lenders, (x) the designation
of any Lender as an Issuing Lender, (y) the Commitment of, and outstanding
principal amount of each Loan made by, each Lender and (z) the outstanding
amount of each Letter of Credit issued by, and of each unreimbursed LC
Disbursement made by, each Issuing Lender (together with a notation of each
Lender’s participation therein pursuant to Section 2.06(e)), in all cases
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Loan Parties, the Administrative
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as an Issuing Lender or a
Lender, as the case shall be, hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Loan Parties, any Issuing Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


- 89 -

--------------------------------------------------------------------------------

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this paragraph (b)
and any written consent to such assignment required by this paragraph (b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.06(e), 2.06(f), 2.07(b), 2.18(d) or
10.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


(c)            Participations.


(i)            Any Lender may, without the consent of any Loan Party, the
Administrative Agent, any Issuing Lender or any other Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Loan Parties, the Administrative Agent, the
Issuing Lenders and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 2.17(e) with respect
to any payments made by such Lender to its Participant(s).  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(i) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits and subject to the
limitations of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant of which the
Company has been given prior written notice also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Sections 2.18(d) and 2.19 as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


- 90 -

--------------------------------------------------------------------------------

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the relevant Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent (not to be unreasonably withheld or
delayed) or except to the extent such entitlement to receive a greater payment
results from an adoption of or any Change in Law that occurs after the
Participant acquired the applicable participation; provided that the Participant
complies with all obligations under or relating to Section 2.18(d) and Section
2.19, in all cases as though it were a Lender.


(d)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.


(e)            No Assignments to the Company or Affiliates.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan or LC Exposure held by it hereunder to the Company or any
of its Affiliates or Subsidiaries without the prior consent of each Lender.


SECTION 10.05    Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document (including the Designation Letters) shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17, 10.03 and
10.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.


SECTION 10.06    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.


SECTION 10.07    Severability.  Any provision of this any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


- 91 -

--------------------------------------------------------------------------------

SECTION 10.08    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


SECTION 10.09    Governing Law; Jurisdiction; Judicial Proceedings; Etc.


(a)            Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.


(b)           Submission to Jurisdiction.  Each of the Loan Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or, if such court
lacks subject matter jurisdiction, the Supreme Court of the State of New York
sitting in the Borough of Manhattan), and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such federal or New York State court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Lender or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
of any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.


(c)           Waiver of Venue.  Each of the Loan Parties hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(d)           Appointment of Agent for Service of Process.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


- 92 -

--------------------------------------------------------------------------------

(e)            Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.01.   Each Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 10.09(b) in any
federal or New York State court sitting in New York City by service of process
upon its agent appointed as provided in Section 10.09(d); provided that, to the
extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Borrower at its address
set forth in the Designation Letter to which it is a party or to any other
address of which such Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Borrower
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon such Borrower in
any such suit, action or proceeding and shall, to the fullest extent permitted
by law, be taken and held to be valid and personal service upon and personal
delivery to such Borrower.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


SECTION 10.10     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 10.11    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 10.12    Confidentiality.  Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory or self-regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this paragraph, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their respective obligations, (vii) with the consent of the Company or (viii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this paragraph or (B) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than any Borrower.  For the purposes of this
paragraph, “Information” means all information received from the Company or any
of its Subsidiaries relating to the Company, its Subsidiaries or their
respective business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by the Arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Company after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Notwithstanding anything herein to
the contrary, after a Lender ceases to be a Lender under this Agreement, the
provisions of this paragraph shall expire and cease to be effective with respect
to such Lender on the date that is two years after the date such Lender ceased
to be a Lender.


- 93 -

--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.


SECTION 10.13    Judgment Currency.


(a)          If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.


(b)          The obligations of each party hereto in respect of any sum due to
any other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is different from the sum originally due to the
Applicable Creditor in the Agreement Currency, the parties agree, as a separate
obligation and notwithstanding any such judgment, to make such adjustments as
shall result in the Applicable Creditor receiving the amount due in the
Agreement Currency.  The obligations of each party hereto contained in this
Section shall survive the termination of this Agreement and the payment of all
other amounts owing hereunder.


- 94 -

--------------------------------------------------------------------------------

SECTION 10.14    Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any Margin Stock for the repayment of the Borrowings provided for herein. 
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Lender nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.


SECTION 10.15    Conflicts.  In the event of any conflict between the terms of
this Agreement and the terms of any other Loan Document, the terms of this
Agreement shall, to the extent of such conflict, prevail.


SECTION 10.16    USA PATRIOT Act.  Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), such Lender may
be required to obtain, verify and record information that identifies the Loan
Parties, which information includes the names and addresses of the Loan Parties
and other information that will allow such Lender to identify the Loan Parties
in accordance with said Act.


SECTION 10.17    Appointment of Company as Agent.  Each Subsidiary Borrower
party hereto as of the Effective Date, by its signature below, and each
Subsidiary Borrower designated after the Effective Date as a “Subsidiary
Borrower” pursuant to Section 2.21, by its acknowledgment to the Designation
Letter relating to such Subsidiary Borrower, as applicable:


(a)            appoints and authorizes the Company for the purposes of (i)
signing documents deliverable by or on behalf of such Subsidiary Borrower
hereunder or under any other Loan Document, (ii) providing notices to or making
requests of the Administrative Agent, any Issuing Lender or any Lender on behalf
of such Subsidiary Borrower, (iii) receiving notices and documents from the
Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, and (iv) taking any other action on behalf such Subsidiary
Borrower hereunder or under any other Loan Document, in each case to the extent
specifically provided for hereunder or thereunder, and such Subsidiary Borrower
agrees to be irrevocably bound by all such actions being taken on behalf of such
Subsidiary Borrower by the Company and all such notices received by the Company
on behalf of such Subsidiary Borrower; provided that another Person may be
appointed to act in substitution for the Company with the power and authority
granted thereto by such Subsidiary Borrower under this clause (a) so long as
such Person shall have been certified as such in a single writing executed by
such Subsidiary Borrower and delivered to the Administrative Agent;


(b)           authorizes the Administrative Agent, each Issuing Lender and each
Lender to treat (i) each document signed by, each notice given or received by,
each document delivered or received by and each request made by the Company on
its behalf and (ii) each other action which specifically provides herein or
therein that the Company acts on behalf, or at the direction, of such Subsidiary
Borrower as if such Subsidiary Borrower (and not the Company) had in fact signed
such document, given or received such notice, delivered or received such
document, made such request or taken such action; and


- 95 -

--------------------------------------------------------------------------------

(c)            acknowledges that the Administrative Agent, each Issuing Lender
and each Lender are relying upon the appointments and authorizations set forth
in this Section in connection with the making of their Commitments and credit
extensions hereunder.
 
In the event the Administrative Agent, any Issuing Lender or any Lender
reasonably believes that it has received a conflicting notice or instruction
from the Company and/or his or her designees, the Administrative Agent, such
Issuing Lender or such Lender may refrain from action upon such notice or
instruction and shall promptly request the Company for clarification regarding
such notice or instruction.


SECTION 10.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)           the effects of any Bail-In Action on any such liability,
including, if applicable;


(i)           a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority:


SECTION 10.19    Existing Credit Agreement.  The Lenders party hereto on the
Effective Date that are “Lenders” under the Existing Credit Agreement and the
Loan Parties party hereto each acknowledge that the commitments under the
Existing Credit Agreement will be amended and restated pursuant to this
Agreement on the Effective Date, and each such Lender hereby waives any
requirement of the Existing Credit Agreement that the Company give any notice of
such amendment and restatement.  In connection with such amendment and
restatement, each Lender and each Loan Party party hereto acknowledges that (i)
the commitment of each Lender under the Existing Credit Agreement which is not
party to this Agreement will terminate on the Effective Date and (ii) with
respect to such termination, the notice requirements under Section 2.09(c) of
the Existing Credit Agreement are hereby waived.


[Remainder of Page Intentionally Left Blank]
 
 
 
 


- 96 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
COMPANY
     
BRUNSWICK CORPORATION
     
By
/s/ Randall S. Altman    
Name: Randall S. Altman
   
Title: VP & Treasurer
     
U.S. Federal Tax Identification No.: 36-0848180



[Brunswick 2018 Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 

 
SUBSIDIARY BORROWERS
     
BRUNSWICK MARINE IN EMEA, INC.
     
By
/s/ Randall S. Altman    
Name: Randall S. Altman
   
Title: Treasurer
     
U.S. Federal Tax Identification No.: 98-0050192
     
BRUNSWICK INTERNATIONAL LIMITED
     
By
/s/ Randall S. Altman    
Name: Randall S. Altman
   
Title: Treasurer
     
U.S. Federal Tax Identification No.: 36-2491370
     
MARINE POWER INTERNATIONAL LIMITED
     
By
/s/ Randall S. Altman    
Name: Randall S. Altman
   
Title: Treasurer
     
U.S. Federal Tax Identification No.: 36-2765746



[Brunswick 2018 Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Lender and Lender
       
By
/s/ Anna Kostenko
   
Name: Anna Kostenko
   
Title: Vice President


[Brunswick 2018 Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
as Issuing Lender and Lender
     
By
/s/ Nicholas Cheng    
Name: Nicholas Cheng
   
Title: Director



[Brunswick 2018 Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, N.A.,
as Issuing Lender and Lender
     
By
/s/ Beth Rue    
Name: Beth Rue
   
Title: Director



[Brunswick 2018 Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 
U.S. Bank National Association,
   as Lender        
By
/s/ James N. DeVries
   
Name: James N. DeVries
   
Title: Senior Vice President



[Brunswick 2018 Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 

 
CITIZENS BANK N.A.,
as a Documentation Agent and a Lender
     
By
/s/ Megan Livingston    
Name: Megan Livingston
   
Title: Senior Vice President

 
[Brunswick 2018 Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK,
as Lender
     
By
/s/ Carlos Cruz    
Name: Carlos Cruz
   
Title: Director

 
[Brunswick 2018 Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 
MORGAN STANLEY BANK, N.A.,
as Lender
     
By
/s/ Michael King    
Name: Michael King
   
Title: Authorized Signatory

 
[Brunswick 2018 Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 
BMO HARRIS BANK N.A.,
as a Lender
     
By
/s/ Jason Deegan    
Name: Jason Deegan
   
Title: Vice President

 
[Brunswick 2018 Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 

 
KBC BANK N.V., NEW YORK BRANCH,
as Lender
     
By
/s/ Nicholas Fiore    
Name: Nicholas Fiore
   
Title: Director

 

 
By
/s/ Francis X. Payne    
Name: Francis X. Payne
   
Title: Managing Director

 
[Brunswick 2018 Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------